Exhibit 10.1
Execution Version
REVOLVING CREDIT AGREEMENT
dated as of September 26, 2011
among
BUCKEYE PARTNERS, L.P. and BUCKEYE ENERGY SERVICES LLC,
as Borrowers
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK,
as Administrative Agent
WELLS FARGO BANK, N.A.
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A. and BNP PARIBAS
as Co-Documentation Agents
 
SUNTRUST ROBINSON HUMPHREY, INC., WELLS FARGO SECURITIES, LLC, BNP
PARIBAS AND J. P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I.
       
 
       
DEFINITIONS; CONSTRUCTION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    27  
Section 1.3. Accounting Terms and Determination
    27  
Section 1.4. Terms Generally
    27  
 
       
ARTICLE II.
       
 
       
AMOUNT AND TERMS OF THE COMMITMENTS
    28  
Section 2.1. General Description of Facilities
    28  
Section 2.2. Revolving Loans
    28  
Section 2.3. Procedure for Revolving Borrowings
    28  
Section 2.4. Swingline Commitment
    28  
Section 2.5. Funding of Borrowings
    30  
Section 2.6. Interest Elections
    31  
Section 2.7. Optional Reduction and Termination of Commitments
    31  
Section 2.8. Repayment of Loans
    33  
Section 2.9. Evidence of Indebtedness
    33  
Section 2.10. Optional Prepayments
    33  
Section 2.11. Mandatory Prepayments
    34  
Section 2.12. Interest on Loans
    34  
Section 2.13. Fees
    35  
Section 2.14. Computation of Interest and Fees
    36  
Section 2.15. Inability to Determine Interest Rates
    36  
Section 2.16. Illegality
    37  
Section 2.17. Increased Costs
    37  
Section 2.18. Funding Indemnity
    38  
Section 2.19. Taxes
    39  
Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    41  
Section 2.21. Letters of Credit
    43  
Section 2.22. Increase of Commitments; Additional Lenders
    47  
Section 2.23. Mitigation of Obligations
    49  
Section 2.24. Replacement of Lenders
    49  
Section 2.25. Defaulting Lenders
    50  
Section 2.26. Extension of Revolving Commitment Termination Date
    52  
Section 2.27. No Joint and Several Liability
    53  
 
       
ARTICLE III.
       
 
       
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    53  
Section 3.1. Conditions to Effectiveness
    53  
Section 3.2. Conditions to Each Credit Event
    54  
 
       
ARTICLE IV.
       
 
       
REPRESENTATIONS AND WARRANTIES
    55  

 



--------------------------------------------------------------------------------



 



              Page  
Section 4.1. Existence; Power
    55  
Section 4.2. Organizational Power; Authorization
    55  
Section 4.3. Governmental Approvals; No Conflicts
    55  
Section 4.4. Financial Statements
    56  
Section 4.5. Litigation and Environmental Matters
    56  
Section 4.6. Compliance with Laws and Agreements
    56  
Section 4.7. Investment Company Act
    56  
Section 4.8. Taxes
    57  
Section 4.9. Margin Regulations
    57  
Section 4.10. ERISA
    57  
Section 4.11. Ownership of Property
    58  
Section 4.12. Disclosure
    58  
Section 4.13. OFAC
    58  
Section 4.14. Patriot Act
    59  
 
       
ARTICLE V.
       
 
       
AFFIRMATIVE COVENANTS
    59  
Section 5.1. Financial Statements and Other Information
    59  
Section 5.2. Notices of Material Events
    60  
Section 5.3. Existence; Conduct of Business
    61  
Section 5.4. Compliance with Laws
    62  
Section 5.5. Payment of Obligations
    62  
Section 5.6. Books and Records
    62  
Section 5.7. Visitation and Inspection
    62  
Section 5.8. Maintenance of Properties; Insurance
    62  
Section 5.9. Use of Proceeds and Letters of Credit
    63  
Section 5.10. Unrestricted Subsidiaries
    63  
 
       
ARTICLE VI.
       
 
       
FINANCIAL COVENANTS
    63  
Section 6.1. Leverage Ratio
    63  
 
       
ARTICLE VII.
       
 
       
NEGATIVE COVENANTS
    64  
Section 7.1. Liens
    64  
Section 7.2. Fundamental Changes
    65  
Section 7.3. Restricted Payments
    65  
Section 7.4. Transactions with Affiliates
    65  
Section 7.5. Restrictive Agreements
    66  
Section 7.6. Accounting Changes
    66  
Section 7.7. Government Regulation
    66  
 
       
ARTICLE VIII.
       
 
       
EVENTS OF DEFAULT
    66  
Section 8.1. Events of Default
    66  

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE IX.
       
 
       
THE ADMINISTRATIVE AGENT
    69  
Section 9.1. Appointment of Administrative Agent
    69  
Section 9.2. Nature of Duties of Administrative Agent
    69  
Section 9.3. Lack of Reliance on the Administrative Agent
    70  
Section 9.4. Certain Rights of the Administrative Agent
    70  
Section 9.5. Reliance by the Administrative Agent
    70  
Section 9.6. The Administrative Agent in its Individual Capacity
    71  
Section 9.7. Successor Administrative Agent
    71  
Section 9.8. Withholding Tax
    71  
Section 9.9. Administrative Agent May File Proofs of Claim
    72  
Section 9.10. Authorization to Execute other Loan Documents
    73  
Section 9.11. Documentation Agent; Syndication Agent
    73  
 
       
ARTICLE X. GUARANTY
    73  
Section 10.1. Guaranty Obligations
    73  
Section 10.2. Guaranty Absolute
    73  
Section 10.3. Waivers
    74  
Section 10.4. Subordination of Subrogation
    74  
Section 10.4. Subordination of Subrogation TC
    75  
Section 10.5. Reinstatement
    75  
 
       
ARTICLE XI. MISCELLANEOUS
    75  
Section 11.1. Notices
    75  
Section 11.2. Waiver; Amendments
    77  
Section 11.3. Expenses; Indemnification
    79  
Section 11.4. Successors and Assigns
    81  
Section 11.5. Governing Law; Jurisdiction; Consent to Service of Process
    84  
Section 11.6. WAIVER OF JURY TRIAL
    85  
Section 11.7. Right of Setoff
    85  
Section 11.8. Counterparts; Integration
    85  
Section 11.9. Survival
    85  
Section 11.10. Severability
    86  
Section 11.11. Confidentiality
    86  
Section 11.12. Interest Rate Limitation
    87  
Section 11.13. Waiver of Effect of Corporate Seal
    87  
Section 11.14. Patriot Act
    87  
Section 11.15. No Advisory or Fiduciary Responsibility
    87  
Section 11.16. Location of Closing
    88  

iii



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
      Commitment Amounts
 
       
Schedule 2.21
  —   Existing Letters of Credit
Schedule 7.5
  —   Restrictive Agreements
Exhibits
       
 
       
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B-1
  —   Restricted Subsidiaries
Exhibit B-2
  —   Unrestricted Subsidiaries
 
       
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.6
  —   Form of Notice of Conversion/Continuation
Exhibit 3.1(b)(ii)
  —   Form of Secretary’s Certificate
Exhibit 3.1(b)(v)
  —   Form of Officer’s Certificate
Exhibit 5.1(c)
  —   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of September 26, 2011, by and among BUCKEYE PARTNERS, L.P., a limited
partnership formed under the laws of the State of Delaware (“BPL”), BUCKEYE
ENERGY SERVICES LLC, a limited liability company formed under the laws of the
State of Delaware (“BES” and together with BPL the “Borrowers” and each
individually a “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), the issuing banks
from time to time party hereto (each, an “Issuing Bank” and, collectively, the
“Issuing Banks”) and SUNTRUST BANK, in its capacity as administrative agent for
the Lenders (the “Administrative Agent”) and as swingline lender (the “Swingline
Lender”).
W I T N E S S E T H:
          WHEREAS, the Borrowers have requested that the Lenders establish a
$1,250,000,000 revolving credit facility in favor of BPL, of which $500,000,000
will be made available for extensions of credit to BES, which revolving credit
facility shall provide for the issuance of Letters of Credit and Swingline
Loans, in each case subject to the sublimits set forth herein;
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Banks and the Swingline Lender, to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of the Borrowers;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrowers, the Lenders, the Administrative
Agent, the Issuing Banks and the Swingline Lender agree as follows:
ARTICLE I.
DEFINITIONS; CONSTRUCTION
     Section 1.1. Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
          “Account Debtor”: a Person who is obligated under an Account
Receivable.
          “Account Party” shall mean any Borrower or any Restricted Subsidiary
of any Borrower for whose account a Letter of Credit has been issued.
          “Account Receivable”: an “account” or “payment intangible” (as such
terms are defined in the Uniform Commercial Code as in effect in the State of
New York) of BES or any of its Subsidiaries.
          “Acquisition” shall mean the acquisition by any Person of the Equity
Interests of another Person (other than an existing wholly-owned Subsidiary of
such Person), or one or more assets, operating lines, businesses or divisions of
another Person (other than an existing Subsidiary of such Person), in each case,
whether through purchase, merger or other business combination or transaction.
For purposes of Section 6.1, the BP Acquisition shall be deemed to be an
Acquisition occurring in the second Fiscal Quarter of 2011 and in respect of
which the Borrower has elected to increase the Required Threshold for the Fiscal
Quarters ending June 30, 2011, September 30, 2011 and December 31, 2011.

 



--------------------------------------------------------------------------------



 



          “Additional Lender” shall have the meaning set forth in Section 2.22.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing or Base Rate Borrowing accruing interest pursuant to
clause (iii) of the definition of Base Rate, the rate per annum obtained by
dividing (i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00
minus the Eurodollar Reserve Percentage.
          “Administrative Agent” shall have the meaning set forth in the
introductory paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form provided by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
          “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount is $1,250,000,000.
          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.
          “Agreement” shall have the meaning set forth in the introductory
paragraph hereof.
          “Anti-Terrorism Order” shall mean Executive Order 13224, signed by
President George W. Bush on September 23, 2001.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or such Affiliate
of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrowers as the office by which its Loans of such
Type are to be made and maintained.
          “Applicable Margin” shall mean, as of any date, with respect to
interest on all Revolving Loans outstanding on such date or the Letter of Credit
fee, as the case may be, the percentage per annum determined by reference to the
applicable Rating Category from time to time in effect as set forth in the
pricing grid below (the “Pricing Grid”); provided that a change in the
Applicable Margin resulting from a change in the Rating Category shall be
effective on the day on which either rating agency changes its rating and shall
continue until the day prior to the day that a further change becomes effective.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date by which the financial statements and Compliance Certificate for the
Fiscal Quarter ending September 30, 2011 are required to be delivered shall be
at Level II in the Pricing Grid.

2



--------------------------------------------------------------------------------



 



Pricing Grid

                              Applicable Margin                     for
Eurodollar       Applicable   Applicable Margin Pricing   Rating   Loans and
Swingline   Applicable Margin   Percentage for   for Letter of Level   Category
  Loans   for Base Rate Loans   Commitment Fee   Credit Fees
I
  BBB+ or higher /Baa1 or higher   1.00% per annum   0.00% per annum   0.15% per
annum   1.00% per annum
II
  BBB / Baa2   1.25% per annum   0.25 per annum   0.20% per annum   1.25% per
annum
III
  BBB- /Baa3   1.50% per annum   0.50% per annum   0.25% per annum   1.50% per
annum
IV
  Lower than BBB- /lower than Baa3   1.75% per annum   0.75% per annum   0.30%
per annum   1.75% per annum

          The credit ratings to be utilized for purposes of the Pricing Grid are
those assigned to the senior, unsecured long-term debt securities of BPL without
third-party credit enhancement, whether or not any such debt securities are
actually outstanding, and any rating assigned to any other debt security of BPL
shall be disregarded. The rating in effect on any date is that in effect at the
close of business on such date. If BPL is split-rated and (1) the ratings
differential is one category, the higher of the two ratings will apply (e.g.,
BBB+/Baa2 results in Level I status), (2) the ratings differential is two
categories, the rating which falls between them shall apply (e.g., BBB+/Baa3
results in Level II status) or (3) the ratings differential is three categories,
the rate shall be determined by reference to the category immediately below that
of the higher of the two ratings (e.g., BBB+/Ba1, then the rate would be based
on Level II status). If neither Moody’s nor S&P has a rating for BPL, then the
rate shall be established by reference to Level IV.
          If the rating system of Moody’s or S&P shall change, or if either
rating agency shall cease to be in the business of rating corporate debt
obligations (either such condition, a “Rating System Alteration”), the
Borrowers, the Lenders and the Administrative Agent shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin and the Applicable Percentage shall
be determined by reference to the rating most recently in effect prior to any
such change or cessation. If the rating system of both Moody’s and S&P shall be
subject to a Rating System Alteration, and after a reasonable time the parties
cannot agree to a mutually acceptable amendment with respect to Moody’s rating
system and cannot agree to a mutually acceptable amendment with respect to S&P’s
rating system, the Applicable Margin and the Applicable Percentage shall be
determined by reference to Level IV.
          “Applicable Percentage” shall mean, as of any date, with respect to
the commitment fee as of such date, the percentage per annum determined by
reference to the applicable Rating Category as set forth in the Pricing Grid;
provided that a change in the Applicable Percentage resulting from a change in
the Rating Category shall be effective on the day on which either rating agency
changes its rating and shall continue until the day prior to the day that a
further change becomes effective. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the date by which
the financial statements and Compliance Certificate for the Fiscal Quarter
ending September 30, 2011 are required to be delivered shall be at Level II in
the Pricing Grid.

3



--------------------------------------------------------------------------------



 



          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any Person whose
consent is required by Section 11.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the Revolving Commitment Termination Date.
          “Bahamas Group” shall mean Baproven Ltd., a Bahamian corporation, and
its Subsidiaries.
          “Base Rate” shall mean the highest of (i) the rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum and (iii) the Adjusted
LIBO Rate determined on a daily basis for an Interest Period of one (1) month,
plus one percent (1.00%) per annum (any changes in such rates to be effective as
of the date of any change in such rate). The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate.
          “BES” shall have the meaning set forth in the introductory paragraph
hereof.
          “BES Guaranteed Obligations” shall have the meaning set forth in
Section 10.1.
          “BES Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the sum of (i) the outstanding principal amount of all Revolving
Loans made by such Lender to BES, (ii) all LC Exposure arising from Letters of
Credit issued on behalf of BES and (iii) Swingline Exposure of such Lender with
respect to Swingline Loans funded to BES.
          “BES Sublimit” shall mean initially $500,000,000, as modified from
time to time pursuant to Sections 2.7 and 2.22.
          “Borrower” and “Borrowers” shall have the meaning set forth in the
introductory paragraph hereof.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect, or
(ii) a Swingline Loan.
          “BP Acquisition” shall mean the acquisition on or about June 1, 2011
by BPL of 33 refined petroleum products terminals and 643 miles of refined
petroleum product pipeline located in the United States from BP PLC.
          “BPL” shall have the meaning set forth in the introductory paragraph
hereof.

4



--------------------------------------------------------------------------------



 



          “Buckeye Partnership Agreement” shall mean the Amended and Restated
Agreement of Limited Partnership of BPL dated as of November 19, 2010, as
amended by that certain Amendment No. 1 to Amended and Restated Agreement of
Limited Partnership of BPL dated as of January 18, 2011, as the same may be
amended from time to time after the date hereof as permitted by this Agreement.
          “Business Day” shall mean any day other than (i) a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia or New York, New York
are authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Cash Collateralize” shall mean, in respect of any obligations, to
provide and pledge (as a first priority perfected security interest) cash
collateral for such obligations in Dollars with the Administrative Agent
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
          “Change in Control” shall mean, (a) any Person or “group” (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) shall own and control,
beneficially and of record, directly or indirectly, a number of “LP Units” (as
defined in the Buckeye Partnership Agreement) that would entitle such person or
group to vote LP Units representing, in the aggregate, more than 50% of the
total number of outstanding LP Units that are entitled to vote and be counted
for purposes of calculating the required votes and that are deemed to be
outstanding for purposes of determining a quorum at any annual meeting of the
limited partners of BPL or otherwise in the election of “Public Directors” (as
defined in the Buckeye Partnership Agreement) of the General Partner; or
(b) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of the General Partner then in
office; or (c) BPL shall cease to own and control, beneficially and of record,
directly or indirectly, all of the outstanding member or other equity interests
in the General Partner, or (d) so long as BES is a Borrower under this
Agreement, BPL shall cease to own and control, beneficially and of record,
directly or indirectly, all of the outstanding member or other equity interests
in BES. As used herein, “beneficially own” or words of similar import shall have
the meaning provided in Rule 13d-3 of the Exchange Act, as amended, or any
successor provision thereto; provided, however, that, for purposes of this
definition, a Person shall not be deemed to beneficially own securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates until such tendered securities are accepted for
purchase or exchange pursuant to such offer.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation,
implementation or application thereof, by any Governmental Authority after the
date of this Agreement, or (iii) compliance by any Lender (or its Applicable
Lending Office) or any Issuing Bank (or, for purposes of Section 2.17(b), by the
Parent Company of such Lender or any Issuing Bank, if applicable) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, that for purposes of this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests,

5



--------------------------------------------------------------------------------



 



rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
          “Charges” shall have the meaning set forth in Section 11.12.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or each of the Loans comprising such Borrowing, is a
Revolving Loan or Swingline Loan and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or a Swingline
Commitment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 11.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Commercial Operation Date” means the date on which a Material Project
is substantially complete and commercially operable.
          “Commitment” shall mean a Revolving Commitment or a Swingline
Commitment or any combination thereof (as the context shall permit or require).
          “Compliance Certificate” shall mean a certificate from a Responsible
Officer of BPL in the form of, and containing the certifications set forth in,
the certificate attached hereto as Exhibit 5.1(c).
          “Consolidated Adjusted EBITDA” shall mean, for any period,
(i) Consolidated EBITDA for such period calculated as if the Unrestricted
Subsidiaries are not Subsidiaries of the Borrower and are not consolidated into
the financial performance of BPL and its Restricted Subsidiaries, plus
(ii) without duplication, dividends and distributions paid in cash by
Unrestricted Subsidiaries to the Borrowers or any Restricted Subsidiaries during
such period.
          “Consolidated EBITDA” shall mean, for BPL and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, without duplication, (A) Consolidated Interest Expense,
(B) income or franchise tax expense determined on a consolidated basis in
accordance with GAAP, (C) depreciation, depletion and amortization expense
(including amortization of goodwill) determined on a consolidated basis in
accordance with GAAP, (D) non-cash unit-based equity expense for or to employees
or board members incurred during the period, (E) the amount, if any, by which
the accounting expense associated with any ground lease obligations of Lodi and
its Subsidiaries exceeds the cash expenditures payable with respect to such
lease obligations, (F) any extraordinary, nonrecurring or unusual charges or
losses, (G) all other non-cash charges or losses determined on a consolidated
basis in accordance with GAAP (including any impairment charges, write-downs or
write-offs, any charges resulting from the application of fair value accounts
and any charges resulting from the application of purchasing accounting or
changes in accounting principles), and (H) the amount of charges, fees or
expenses associated with any Indebtedness, including in connection with the
repurchase or repayment thereof, including any premium and acceleration of fees
or discounts and other expenses, in each case for such period, minus (iii) to
the extent included in determining Consolidated Net Income for such period
(A) Federal, state, local and foreign income and franchise tax credits of BPL
and its Subsidiaries, (B) all extraordinary, nonrecurring or unusual gains,
(C) all non-cash items increasing Consolidated Net Income

6



--------------------------------------------------------------------------------



 



and (D) any cash payments made during such period in respect of items described
in clause (ii)(G) above subsequent to the Fiscal Quarter in which the relevant
non-cash charges or losses were reflected as a charge in determining
Consolidated Net Income; provided, that, only for purposes of determining
compliance with the financial covenant set forth in Section 6.1, if, since the
beginning of the period ending on the date for which Consolidated EBITDA is
determined, BPL or any Subsidiary shall have made any asset disposition or
acquisition, shall have consolidated or merged with or into any Person (other
than a Borrower or a Subsidiary), or shall have made any disposition or
acquisition of a Subsidiary or of any partial ownership interest in any other
Person, Consolidated EBITDA shall be calculated giving pro forma effect thereto
(as reasonably diligenced by BPL) as if the disposition, acquisition,
consolidation or merger had occurred on the first day of such period, and such
calculation shall be determined in good faith by a financial officer of BPL (and
BPL will provide to the Administrative Agent such supporting information as
Administrative Agent may reasonably request).
          “Consolidated Funded Debt” shall mean, as of any date, all
Indebtedness of BPL and its Restricted Subsidiaries of the type described in
subsections (i), (ii), (iv), (v), (vi), (viii) and (x) of the definition of
“Indebtedness”, and Guarantees by BPL and its Restricted Subsidiaries of the
foregoing types of Indebtedness, measured as of such date on a consolidated
basis, and in any event including any amount Guaranteed by the Borrowers or
their Restricted Subsidiaries for the benefit of Unrestricted Subsidiaries in
accordance with Section 5.10(b).
          “Consolidated Interest Expense” shall mean, for BPL and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, total interest expense, including, without limitation, the interest
component of any payments in respect of Capital Lease Obligations, expensed
during such period (whether or not actually paid during such period) including
amortization, write-off or write-down of debt discount, capitalized interest and
debt issuance costs and commissions, discounts and other fees, charges and
expenses associated with any letters of credit or Indebtedness, including in
connection with the repurchase or repayment thereof, including any premium and
acceleration of fees or discounts and other expenses.
          “Consolidated Net Income” shall mean, for BPL and its Subsidiaries for
any period, the net income (or loss) of BPL and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from Consolidated Net Income (to the extent otherwise included
therein) (i) the net income (but not loss) of any Subsidiary of such Person to
the extent that the declaration or payment of dividends or similar distributions
or transfers or loans by that Subsidiary is at the time prohibited by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Subsidiary, or otherwise in each case determined
in accordance with GAAP; and (ii) any equity interest of BPL or any of its
Subsidiaries in the unremitted earnings of any Person that is not a Subsidiary,
except to the extent of the amount of dividends or distributions actually paid
in such period by such other Person to BPL or any of its Subsidiaries.
Notwithstanding clause (ii) above, the Consolidated Net Income attributable to
the Bahamas Group shall not be excluded from Consolidated Net Income by virtue
of such clause (ii), except that during any period starting with the 30th day
after the applicable Governmental Authority has disapproved of the payment of a
dividend or similar distribution intended to be made by the Bahamas Group
(assuming such disapproval has not been withdrawn, reversed or superseded by an
approval of such payment on or prior to such 30th day), and ending on the
earlier of (A) the date that such disapproval has been withdrawn, reversed or
superseded by an approval of such payment and (B) the date that the payment of
another dividend or similar distribution by the Bahamas Group has been approved
by the applicable Governmental Authority, the Consolidated Net Income
attributable to the Bahamas Group, unless otherwise agreed to by the Required
Lenders, shall be reduced immediately and in full, which reduction shall be
effective until such period has concluded (it being understood that the Required
Lenders may agree to reductions only in part or pursuant to a schedule).

7



--------------------------------------------------------------------------------



 



          “Consolidated Net Tangible Assets” shall mean as of any date of
determination, the total assets of the Borrowers and their Restricted
Subsidiaries as set forth on a consolidated balance sheet of the Borrowers and
their Restricted Subsidiaries for their most recently completed Fiscal Quarter,
prepared in accordance with GAAP, after deducting therefrom: (a) all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt; and (b) the book value (net of any
applicable reserves and accumulated amortization) of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of the
Borrowers and the Restricted Subsidiaries for the Borrowers’ most recently
completed Fiscal Quarter, prepared in accordance with GAAP.
          “Continuing Director” shall mean, as of any date, any member of the
board of directors of the General Partner (A) (I) at any time during the first
two years after the Closing Date, individuals who were members of such board of
directors or other equivalent governing body as of the Closing Date or
(II) thereafter, individuals who were members of such board of directors or
other equivalent governing body two years prior to such time, (B) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above (as applicable) constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body, or (C) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clauses (B) and (C), any individual whose
initial nomination for, or assumption of office as, a member of that board or
equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Declining Lender” shall have the meaning set forth in Section 2.26.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in
Section 2.12(c).
          “Defaulting Lender” shall mean, at any time, subject to
Section 2.25(b), (i) any Lender that has failed for two (2) or more Business
Days to comply with its obligations under this Agreement to make a Loan, to make
a payment to any Issuing Bank in respect of a Letter of Credit or to the
Swingline Lender in respect of a Swingline Loan or to pay any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) (each a “funding obligation”), (ii) any
Lender that has notified any Borrower, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, (iii) any Lender that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or any Borrower, failed to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrowers’ receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has

8



--------------------------------------------------------------------------------



 



occurred and is continuing. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender will be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.25(b)) upon notification of such determination by the Administrative
Agent to the Borrowers, the Issuing Banks, the Swingline Lender and the Lenders.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States.
          “Eligible Account Receivable” means, as of any date, an Account
Receivable of BES or one of its Subsidiaries valued at the then invoiced but
outstanding unpaid balance thereof as of such date as to which the following
requirements have been fulfilled:
          (a) such Account Receivable arises from the conduct of the
energy-related businesses (other than power) of BES and its Subsidiaries in
conformity with Section 7.2(b);
          (b) BES or the relevant Subsidiary has lawful and absolute title to
such Account Receivable, and such Account Receivable is not subject to any Liens
other than Permitted Encumbrances;
          (c) such Account Receivable is a valid, legally enforceable obligation
of the party who is obligated under such Account Receivable;
          (d) the aggregate amount of all Accounts Receivable included as
Eligible Accounts Receivable due from a particular Account Debtor shall be
reduced by the amount that is, or which BES and its Subsidiaries has a
reasonable basis to believe may be, subject to any dispute, offset, counterclaim
or other claim or defense on the part of such Account Debtor;
          (e) such Account Receivable has been invoiced with net terms no longer
than 30 days, and such Account Receivable is not more than 30 days past due;
provided, further, that, an “Eligible Account Receivable” shall include any
Account Receivable for which an extension of three (3) days or less has been
granted by BES or its applicable Subsidiary if such Account Receivable has been
paid during the period of such extension;
          (f) such Account Receivable complies with all applicable Laws and
regulations to which BES and its Subsidiaries are subject;
          (i) such Account Receivable is reduced by any prepayment or, without
duplication, cash margin deposit;
          (j) if the Account Debtor of such Account Receivable is a debtor under
Chapter 11 of the United States Bankruptcy Code (a “Chapter 11 Debtor”), then
such Account Receivable arose after the commencement of the bankruptcy case (the
“Petition Date”) of such Account Debtor or has been assumed by such Account
Debtor;
          (k) at the time of the sale giving rise to such Account Receivable,
the Account Debtor is not in contractual default on any other obligations to BES
and its Subsidiaries (other than any amounts subject to a good faith dispute
under the applicable contract and any Account Debtor that is a Chapter 11 Debtor
solely with respect to contractual defaults that occurred prior to the Petition
Date of such Account Debtor) and BES and its Subsidiaries have no other reason
to anticipate that any such prior Indebtedness or newly arising Indebtedness of
such Account Debtor will not be paid when due; and
          (l) the Account Debtor obligated on such Account Receivable (i) has
not admitted in writing its inability to pay its debts generally or made a
general assignment for the benefit of its creditors, (ii) has not instituted or
had instituted against it a proceeding seeking to adjudicate it a debtor,
bankrupt or

9



--------------------------------------------------------------------------------



 



insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official of it or for any substantial part of its
property, and (iii) has not taken any corporate action to authorize any of the
foregoing, unless in each case such Account Receivable arose after the Petition
Date of such Account Debtor or has been assumed by such Account Debtor.
          “Eligible Inventory” (i) inventories of Petroleum Products in which
BES and its Subsidiaries has lawful and absolute title, which are not subject to
any Lien in favor of any Person (other than Permitted Encumbrances), minus
without duplication the amount of any Permitted Encumbrances on such inventory
and (ii) inventory to be delivered to BES for which title has not yet passed to
BES as of such date of determination, to the extent BES has paid in cash the
purchase price; provided that with respect to the inventory described in this
clause (ii), (A) but for the passing of title to BES, such inventory would
fulfill the requirements of the immediately preceding clause (i), (B) BES shall
have the absolute and unqualified contractual right to obtain such inventory and
(C) (i) the purchase price of such inventory must have been prepaid and (ii)
such inventory must be scheduled to commence transfer of title of such inventory
to BES within three Business Days of the effective prepayment date.
          “Environmental Laws” shall mean all applicable laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters but only to the extent such
health and safety matters arise out of exposure to Hazardous Materials, as now
or hereafter in effect.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrowers or any Subsidiary
resulting from or based upon (i) any actual or alleged violation of any
Environmental Law, (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (iii) any actual or alleged
exposure to any Hazardous Materials, (iv) the Release or threatened Release of
any Hazardous Materials or (v) any contract, agreement or other consensual
arrangement in writing pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
          “Equity Interests” shall mean all shares, options, warrants, general
or limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Exchange Act).
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute and the
regulations promulgated and rulings issued thereunder.
          “ERISA Affiliate” shall mean any person that for purposes of Title I
or Title IV of ERISA or Section 412 of the Code would be deemed at any relevant
time to be a “single employer” or otherwise aggregated with the Borrowers or any
of their Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA with respect to a Plan (other than an event as to which
the PBGC has waived under subsection

10



--------------------------------------------------------------------------------



 



.22,. 23,. 25,. 27 or. 28 of PBGC Regulation Section 4043 (as in effect on the
date hereof) the requirement of Section 4043(a) of ERISA that it be notified of
such event); (ii) any failure to make a required contribution to any Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or failure to satisfy the minimum funding
standard set forth in Section 412 of the Code and Section 303 of ERISA, whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Plan is, or is expected to be, in at-risk status under
Title IV of ERISA; (iii) any incurrence by any Borrower, any of their
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by any
Borrower, any of their Subsidiaries or any of their respective ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan, or the receipt by any Borrower, any of their
Subsidiaries or any of their respective ERISA Affiliates of any notice that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; (vi) any receipt by any Borrower, any of their Subsidiaries or any of
their respective ERISA Affiliates of any notice, or any receipt by any
Multiemployer Plan from any Borrower, any of their Subsidiaries or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (vii) engaging in a non-exempt prohibited transaction within the
meaning of Section 4975 of the Code or Section 406 of ERISA; or (viii) any
filing of a notice of intent to terminate any Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards, if necessary, to the next 1/100 of 1%) in effect on any day to
which the Administrative Agent is subject with respect to the Adjusted LIBO Rate
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without the benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
          “Event of Default” shall have the meaning set forth in Section 8.1.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and in effect from time to time.

11



--------------------------------------------------------------------------------



 



          “Excluded Taxes” shall mean, with respect to any Recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by net income (however denominated), gross
income or capital, franchise Taxes and branch profits or other similar Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, and
(b) any U.S. federal withholding Taxes that (i) are imposed on amounts payable
to such Recipient pursuant to a Requirement of Law in effect on the date on
which such Recipient becomes a Recipient under this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.25) or
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable either (A) to such Recipient’s assignor
immediately before such Recipient became a Recipient under this Agreement, or
(B) to such Recipient immediately before it designated a new lending office,
(ii) are attributable to such Recipient’s failure to comply with
Section 2.19(e), or (iii) are imposed under FATCA.
          “Executive Summary” shall mean the Executive Summary dated August 2011
relating to the Borrowers and the transactions contemplated by this Agreement
and the other Loan Documents.
          “Existing BES Credit Agreement” shall mean that certain Amended and
Restated Credit Agreement, dated as of June 25, 2010, the lenders from time to
time parties thereto and BNP Paribas, as the administrative agent, as amended or
modified from time to time.
          “Existing BPL Credit Agreement” shall mean that certain Credit
Agreement, dated as of November 13, 2006, by and among BPL, the lenders from
time to time parties thereto and SunTrust Bank, as the administrative agent, as
amended or modified from time to time.
          “Existing Lenders” shall mean all lenders parties to the Existing BPL
Credit Agreement and the Existing BES Credit Agreement on the Closing Date.
          “Existing Letters of Credit” means the letters of credit issued and
outstanding under the Existing BPL Credit Agreement and the Existing BES Credit
Agreement as set forth on Schedule 2.21.
          “Extending Lender” shall have the meaning set forth in Section 2.26.
          “Extension Effective Date” shall have the meaning set forth in
Section 2.26.
          “Extension Request Date” shall have the meaning set forth in
Section 2.26.
          “FATCA” shall mean Sections 1471 through 1474 of the Code as of the
date of this Agreement (or any amended or successor version that is
substantially comparable) and any current or future regulations or official
interpretations thereof.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or, if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

12



--------------------------------------------------------------------------------



 



          “Fee Letter” shall mean that certain fee letter, dated as of
August 11, 2011, executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank
and accepted by BPL.
          “Fiscal Quarter” shall mean any fiscal quarter of BPL.
          “Fiscal Year” shall mean any fiscal year of BPL.
          “Foreign Person” shall mean any Person that is not a U.S. Person.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “General Partner” shall mean Buckeye GP LLC, a Delaware limited
liability company, or any other Restricted Subsidiary that is admitted to BPL as
general partner of BPL, in its capacity as general partner of BPL.
          “General Partner LLC Agreement” shall mean the Third Amended and
Restated Limited Liability Company Agreement of the General Partner dated as of
November 19, 2010, as the same may be amended from time to time as permitted by
this Agreement.
          “Governmental Authority” shall mean the government of the United
States, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Governmental Requirement” shall mean any law, statute, code,
ordinance, order, determination, executive order, rule, regulation, judgment,
decree, injunction, franchise, permit, certificate, license, authorization or
other directive or requirement (whether or not having the force of law),
including, without limitation, Environmental Laws, energy regulations and
occupational, safety and health standards or controls, of any Governmental
Authority.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business or customary and reasonable indemnity obligations. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith. The term “Guarantee” used as a verb has a corresponding meaning.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates,

13



--------------------------------------------------------------------------------



 



petroleum products, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, and all other substances or wastes regulated pursuant to
any Environmental Law.
          “Hedged Eligible Inventory” shall mean Eligible Inventory with respect
to which the value has been effectively hedged on a net hedge basis for delivery
within the next 180 days by either (i) a NYMEX contract or an over-the-counter
contract, or (ii) a contract for physical delivery to a counterparty on a
written list of counterparties provided by the Borrower from time to time to the
Administrative Agent (and updated at least once per Fiscal Quarter) but
excluding any such counterparties on such written list that have been
affirmatively rejected by the Administrative Agent in its reasonable discretion;
provided, however, that Petroleum Products that would constitute Hedged Eligible
Inventory except that such inventory has been hedged for delivery within the
next 365 days but more than 180 days out (the “Long Term Hedged Inventory”)
shall be included as Hedged Eligible Inventory to the extent such Long Term
Hedged Inventory does not exceed 25% of the total Hedged Eligible Inventory.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
          “Hedging Transaction” of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
          “Increasing Lender” shall have the meaning set forth in Section 2.22.
          “Incremental Commitment” shall have the meaning set forth in
Section 2.22.
          “Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.22.
          “Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business and not overdue by more than 120 days), (iv) all obligations
of such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capital Lease Obligations
of such Person, (vi) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit,
(vii) all Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above, (viii) all Indebtedness of a third party secured
by any Lien on

14



--------------------------------------------------------------------------------



 



property owned by such Person, whether or not such Indebtedness has been assumed
by such Person, the amount of such Indebtedness being deemed to be the lesser of
the fair market value (as determined reasonably and in good faith by such
Person) of such property or assets and the amount of the Indebtedness so
secured, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person payable in cash, (x) all Off-Balance Sheet Liabilities, (xi) all
Hedging Obligations, and (xii) any Indebtedness of a Special Entity for which
such Person is liable either by agreement or because of a Governmental
Requirement; provided however, that Indebtedness shall not include obligations
under any operating lease of property that is not capitalized on the balance
sheet of such Person other than pursuant to clause (x) above. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor.
          “Indemnified Taxes” shall mean Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Borrower under any Loan Document.
          “Indemnitee” shall have the meaning set forth in Section 11.3(b).
          “Interest Period” shall mean with respect to any Eurodollar Borrowing,
a period of one, two, three or six months (or nine or 12 months or less than one
month if available to all Lenders); provided that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
     (iv) no Interest Period may extend beyond the Revolving Commitment
Termination Date.
          “Intermediate Investment Account” shall mean the deposit account no.
2079951076125 (or any successor account thereto) held in the name of a Borrower
or Restricted Subsidiary holding (i) the proceeds of Accounts Receivable
relating to Intermediate Investments and credit card purchases of transportation
fuels from retail distributors that have received Intermediate Investments and
(ii) funds transferred from time to time by a Borrower or Restricted Subsidiary
to pay operating expenses in the ordinary course; provided that, the oil
companies that have provided the Intermediate Loans may have access and
withdrawal rights with respect to such account.
          “Intermediate Investments” shall mean loans and advances made by BES
to retail distributors of transportation fuels in connection with the
Intermediate Loans.

15



--------------------------------------------------------------------------------



 



          “Intermediate Loans” shall mean Indebtedness incurred by BES and owed
to major oil companies to, among other things, make Intermediate Investments.
          “Issuing Bank” shall mean each of SunTrust Bank and each other Lender
designated by the Borrowers (with the written approval of the Administrative
Agent (such approval not to be withheld unreasonably)) that agrees to act as an
Issuing Bank in respect of a Letter of Credit requested by any Borrower to be
issued under this Agreement.
          “Joint Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc.,
Wells Fargo Securities, LLC, BNP Paribas and J. P. Morgan Securities LLC.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrowers for the issuance of Letters of
Credit in an aggregate face amount not to exceed $500,000,000.
          “LC Disbursement” shall mean a payment made by any Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit but excluding the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
          “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (ii) a Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
custodian or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity, has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (iii) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof so long as
such ownership or acquisition does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
          “Lenders” shall have the meaning set forth in the introductory
paragraph hereof and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.21 by any Issuing Bank for the account of any Account Party pursuant
to the LC Commitment and any Existing Letter of Credit.

16



--------------------------------------------------------------------------------



 



          “Leverage Ratio” shall mean, as of any date of determination, the
ratio of (i) (A) Consolidated Funded Debt, minus (B) the lesser of (1) the BES
Revolving Credit Exposure and (2) the sum of (x) 100% of Hedged Eligible
Inventory of BES, and (y) 75% of outstanding Eligible Accounts Receivable
(provided, however, in no event shall the amount in clause (y) exceed 25% of the
sum of clause (x) and (y)), minus (C) to the extent included in Consolidated
Funded Debt, 100% of performance bonds issued by, and letter of credit
reimbursement obligations incurred by, BES (and guarantees thereof by BPL) with
respect to fuel tax liabilities of BES and obligations of BES under product
purchase and/or supply agreements, in an aggregate amount not to exceed
$50,000,000, minus (D) 100% of Intermediate Loans not to exceed $5,000,000,
minus (E) the principal amount of any bond issuance (so long as 100% of the net
proceeds of such bond issuance are held by one or more Borrowers in cash or cash
equivalents and such proceeds are not subject to any Liens other Permitted
Encumbrances), in each case measured on a consolidated basis as of such date of
determination to (ii) the sum of (A) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on or immediately prior to such date for which
financial statements are required to have been delivered under this Agreement
and (B) Material Project EBITDA Adjustments, if any.
          “LIBOR” shall mean, for any Interest Period with respect to a
Eurodollar Borrowing, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for Dollar deposits at approximately
11:00 a.m. (London, England time) two (2) Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period. If for
any reason such rate is not available, LIBOR for such Interest Period shall be
the rate per annum reasonably determined by the Administrative Agent as the rate
of interest at which Dollar deposits in the approximate amount of the Eurodollar
Loans comprising part of such Borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, collateral
assignment, deposit arrangement, or other arrangement having the practical
effect of any of the foregoing (including any conditional sale, capital lease or
other title retention agreement and any financing lease having the same economic
effect as any of the foregoing).
          “Loan Documents” shall mean, collectively, this Agreement, the Notes,
the LC Documents, the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, and any and all other
instruments, agreements and documents executed in connection with any of the
foregoing.
          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, each loan made pursuant to Section 2.22.
          “Lodi” shall mean Lodi Gas Storage, L.L.C., a Delaware limited
liability company.
          “Master Agreement” shall have the meaning set forth in the definition
of “Hedging Transaction”.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the financial condition, business,

17



--------------------------------------------------------------------------------



 



operations, or properties of BPL and its Restricted Subsidiaries taken as a
whole, (ii) the ability of the Borrowers to perform any of their respective
obligations under this Agreement or Notes, (iii) the rights and remedies of the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
under this Agreement or Notes or (iv) the legality, validity or enforceability
of this Agreement or Notes.
          “Material Indebtedness” shall mean any Indebtedness (other than the
Loans and Letters of Credit) and Hedging Obligations of the Borrowers or any
Restricted Subsidiary, individually or in an aggregate committed or outstanding
principal amount exceeding $75,000,000. For purposes of determining the amount
of attributed Indebtedness from Hedging Obligations, the “principal amount” of
any Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of
such Hedging Obligations.
          “Material Project” means the construction or expansion of any capital
project of the Borrowers or any of their Restricted Subsidiaries, the aggregate
capital cost of which is reasonably expected by BPL to exceed $50,000,000 (or
such lesser amount as may be agreed by the Administrative Agent); provided that
BPL may elect that one or more “phases” of a capital project or expansion be
treated as an independent Material Project if (A) the aggregate capital cost of
such “phase” is reasonably expected by BPL to exceed $25,000,000 (or such lesser
amount as may be agreed by the Administrative Agent) and (B) the aggregate
capital cost of such “phase”, together with all other “phases” of such capital
project or expansion is reasonably expected by BPL to exceed $50,000,000 (or
such lesser as may be agreed by the Administrative Agent).
          “Material Project EBITDA Adjustments” means, with respect to each
Material Project:
          (A) prior to the Commercial Operation Date of a Material Project (but
including the Fiscal Quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated Adjusted EBITDA attributable to such Material Project for
the first 12-month period following the scheduled Commercial Operation Date of
such Material Project (such amount to be determined based on contracts or term
sheets relating to such Material Project, the creditworthiness of the other
parties to such contracts and term sheets, and projected revenues from such
contracts and term sheets, capital costs and expenses, scheduled Commercial
Operation Date (which shall be no later than 18 months after the last day of the
first Fiscal Quarter for which such Material Project EBITDA Adjustments shall be
included for purposes of calculating the Leverage Ratio), and other factors
reasonably deemed appropriate by the Administrative Agent), which may, at the
Borrowers’ option, be included as “Material Project EBITDA Adjustments” for
purposes of the Leverage Ratio for the Fiscal Quarter in which construction of
such Material Project commences and for each Fiscal Quarter thereafter until the
Commercial Operation Date of such Material Project (including the Fiscal Quarter
in which such Commercial Operation Date occurs, but net of any actual
Consolidated Adjusted EBITDA attributable to such Material Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for Fiscal Quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full Fiscal
Quarter after its actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer), but with any delay resulting from a
force majeure event not counting as a delay for purposes of these time periods
to the extent approved by the Administrative Agent: (i) 90 days or less, 0%,
(ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, and (iv) longer than 270 days, 100%;
and
          (B) beginning with the first full Fiscal Quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding Fiscal Quarters, an amount to be

18



--------------------------------------------------------------------------------



 



approved by the Administrative Agent as the projected Consolidated Adjusted
EBITDA attributable to such Material Project (determined in the same manner as
set forth in clause (A) above) for the balance of the four full Fiscal Quarter
period following such Commercial Operation Date, which may, at the Borrowers’
option, be included as “Material Project EBITDA Adjustments” for purposes of the
Leverage Ratio for such Fiscal Quarters (but net of any actual Consolidated
Adjusted EBITDA attributable to such Material Project following such Commercial
Operation Date).
          Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
          (a) not later than 20 days (or such shorter period of time as the
Administrative Agent shall agree) prior to the delivery of any certificate
required by the terms and provisions of Section 5.1(a) or (b) to the extent
Material Project EBITDA Adjustments will be made to Consolidated Adjusted EBITDA
in determining compliance with Section 6.1, the Borrowers shall have delivered
to the Administrative Agent written pro forma projections of Consolidated
Adjusted EBITDA attributable to such Material Project, and
          (b) prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld, conditioned or delayed) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, and
     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated Adjusted
EBITDA for such period (which total actual Consolidated Adjusted EBITDA shall be
determined without including any Material Project EBITDA Adjustments); provided,
that (i) the portion of all Material Project EBITDA Adjustments during any
period that are based on term sheets rather than contracts shall be limited to
5% of the total actual Consolidated Adjusted EBITDA for such period (which total
actual Consolidated Adjusted EBITDA shall be determined without including any
Material Project EBITDA Adjustments) and (ii) no Material Project EBITDA
Adjustments during any period that are based on term sheets shall continue to be
included for more than 120 days (or such longer period of time as the
Administrative Agent shall agree) after such term sheet is executed unless
within such time period such term sheet is converted to a binding contract.
          “Material Subsidiary” shall mean at any time any direct or indirect
Restricted Subsidiary having: (a) assets in an amount equal to at least 10% of
the total assets of BPL and its Restricted Subsidiaries determined on a
consolidated basis as of the last day of the most recent Fiscal Quarter at such
time; or (b) gross revenues or net income in an amount equal to at least 10% of
the gross revenues or net income of BPL and its Restricted Subsidiaries on a
consolidated basis for the 12-month period ending on the last day of the most
recent Fiscal Quarter at such time.
          “Maximum Rate” shall have the meaning set forth in Section 11.12.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) a Borrower or a Subsidiary or an ERISA
Affiliate, and each such plan for the five-year

19



--------------------------------------------------------------------------------



 



period immediately following the latest date on which a Borrower, a Subsidiary
or an ERISA Affiliate contributed to or had an obligation to contribute to such
plan.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).
          “New Lender” shall have the meaning set forth in Section 2.26.
          “Non-Defaulting Lender” shall mean, at any time, a Lender that is not
a Defaulting Lender.
          “Notes” shall mean, collectively, any promissory note made by the
Borrowers in favor of a Lender evidencing Loans made by such Lender.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.
          “Notice of Conversion/Continuation” shall have the meaning set forth
in Section 2.6(b).
          “Notice of Revolving Borrowing” shall have the meaning set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning set forth in
Section 2.4.
          “Obligations” shall mean all amounts owing by the Borrowers to the
Administrative Agent, the Issuing Banks, the Lenders (including the Swingline
Lender), and the Joint Lead Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reimbursable fees and expenses of counsel to the
Administrative Agent, the Issuing Banks and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.
          “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of borrowing but which does not constitute a liability on the balance
sheet of such Person.

20



--------------------------------------------------------------------------------



 



          “Organizational Documents” shall mean (a) for any corporation, the
certificate or articles of incorporation, the bylaws, any certificate of
designation or instrument relating to the rights of preferred shareholders of
such corporation, and any stockholders agreement, (b) for any partnership, the
partnership agreement, any certificate of limited partnership or formation, and
any other instrument or agreement relating to the rights between or among the
partners or pursuant to which such partnership is formed, (c) for any limited
liability company, the operating agreement, any articles of organization or
formation, and any other instrument or agreement relating to the rights between
the members, pertaining to the manager, or pursuant to which such limited
liability company is formed, and (d) for any trust, the trust agreement and any
other instrument or agreement relating to the rights between the trustors,
trustees and beneficiaries pursuant to which such trust is formed.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Connection Taxes” shall mean, with respect to any Recipient,
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
          “Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23 or Section 2.24).
          “Parent Company” shall mean, with respect to a Lender, the “bank
holding company” (as defined in Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
          “Participant” shall have the meaning set forth in Section 11.4(d).
          “Participant Register” shall have the meaning set forth in
Section 11.4(d).
          “Patriot Act” shall mean the USA PATRIOT Improvement and
Reauthorization Act of 2005 (Pub. L. 109-177 (signed into law March 9, 2006)),
as amended and in effect from time to time.
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrowers and the other Lenders.
          “PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation
referred to and defined in ERISA, and any successor entity performing similar
functions.
          “Permitted Encumbrances” shall mean:
     (i) Liens imposed by law for Taxes that are not yet delinquent or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves, if any, are being maintained in
accordance with GAAP;

21



--------------------------------------------------------------------------------



 



     (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law (including Liens on property of any
Borrower or Restricted Subsidiary in the possession of storage facilities,
pipelines or barges) arising in the ordinary course of business for amounts not
yet due or not overdue by more than sixty (60) days, or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
     (iii) Liens on cash and cash equivalents under or with respect to accounts
with brokers or counterparties with respect to Hedging Transactions consisting
of cash, commodities or futures contracts, options, securities, instruments and
other like assets securing only Hedging Transactions;
     (iv) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (v) pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;
     (vi) judgment and attachment liens not giving rise to an Event of Default
or inchoate Liens created by or existing from any pending litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;
     (vii) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where any Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;
     (viii) easements, zoning restrictions, rights-of-way, covenants,
restrictions, encroachments and similar encumbrances on real property that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrowers and the Restricted Subsidiaries taken as a whole;
     (ix) withdrawal and access rights held by oil companies with respect to the
Intermediate Investment Accounts; and
     (x) “first-purchaser” Liens, as defined in Texas Bus. & Com. Code Section
9.343, comparable laws of the stated of Oklahoma, Kansas, Wyoming, Mississippi,
Wyoming or New Mexico, or any other comparable Law of any such jurisdiction or
any other applicable jurisdiction.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Petroleum Products” means crude oil, condensate, natural gas, natural
gas liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum
products, bio-fuels or any blend thereof.

22



--------------------------------------------------------------------------------



 



          “Plan” shall mean any “employee benefit plan” as defined in Section 3
of ERISA (other than a Multiemployer Plan) maintained or contributed to by any
Borrower or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate
has or may have an obligation to contribute, and each such plan that is subject
to Title IV of ERISA for the five-year period immediately following the latest
date on which any Borrower or any ERISA Affiliate maintained, contributed to or
had an obligation to contribute to (or is deemed under Section 4069 of ERISA to
have maintained or contributed to or to have had an obligation to contribute to,
or otherwise to have liability with respect to) such plan.
          “Pricing Grid” shall have the meaning set forth in the definition of
“Applicable Margin”.
          “Pro Rata Share” shall mean with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure), and the denominator of which shall be the sum of such Commitments of
all Lenders (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders).
          “Recipient” shall mean, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) any Issuing Bank.
          “Register” shall have the meaning set forth in Section 11.4(c).
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation Y” shall mean Regulation Y of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective managers, members, shareholders,
administrators, trustees, partners, directors, officers, agents, members,
employees, accountants, legal counsel or other advisors of such Person and such
Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Commitments outstanding, then Lenders holding more than 50% of
the aggregate outstanding Revolving Credit Exposure of the Lenders at such time;
provided, that to the extent that any Lender is a Defaulting Lender,

23



--------------------------------------------------------------------------------



 



such Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure shall be excluded for purposes of determining Required Lenders.
          “Requirement of Law” for any Person shall mean Governmental
Requirements applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Responsible Officer” shall mean (x) with respect to certifying
compliance with the financial covenants set forth in Article VI, the chief
financial officer or the treasurer of BPL and (y) with respect to all other
provisions, any of the president, the chief executive officer, the chief
operating officer, the chief financial officer, the treasurer or a vice
president of any Borrower or such other representative of any Borrower as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent.
          “Restricted Payment” shall mean, for any Person, any dividend or
distribution on any class of its Equity Interests, or any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any shares of its
Equity Interests, any Indebtedness subordinated to the Obligations or any
Guarantee thereof or any options, warrants, or other rights to purchase such
Equity Interests or such Indebtedness, whether now or hereafter outstanding.
          “Restricted Subsidiary” shall mean all Subsidiaries of BPL, other than
Unrestricted Subsidiaries. As of the date hereof, the initial Restricted
Subsidiaries shall consist of those Persons listed on Exhibit B-1.
          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to the Borrowers and to
acquire participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.22, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.
          “Revolving Commitment Termination Date” shall mean, with respect to
the Revolving Commitment of any Lender, the earliest of (i) September 26, 2016
or such later date to which such Lender has agreed to extend its Revolving
Commitment pursuant to Section 2.26, (ii) the date on which the Revolving
Commitments are terminated pursuant to Section 2.7, and (iii) the date on which
all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrowers under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.
          “Risk Management Policy” shall mean the risk management policy of BES
applicable to the funding activities of BES as approved by the Board of
Directors of BES.

24



--------------------------------------------------------------------------------



 



          “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “Sanctioned Country” shall mean a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/ default.aspx, or as
otherwise published from time to time.
          “Sanctioned Person” shall mean (i) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
          “Special Entity” of any Person shall mean any joint venture, limited
liability company or partnership, general or limited partnership or any other
type of partnership or company other than a corporation in which such Person or
one or more of its Subsidiaries is a member, owner, partner or joint venturer
and either (a) owns, directly or indirectly, at least a majority of the equity
or other ownership interests of such entity, or (b) controls such entity, but
excluding any tax partnerships that are not classified as partnerships under
state law. For purposes of this definition, any Person that owns directly or
indirectly an equity investment in another Person that allows the first Person
to manage or elect managers having sufficient power to manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g., a sole general partner controls a limited partnership).
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (ii) that is, as of such date,
otherwise controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent; provided that
notwithstanding anything herein to the contrary, Buckeye Pipeline Services
Company shall not be considered a Subsidiary of BPL so long as (x) it would only
be considered a Subsidiary because it consolidates into the BPL financial
statements pursuant to GAAP, (y) its activities are substantially similar to its
activities on the Closing Date and (z) it does not have material operating
assets (other than Equity Interests in BPL). Unless otherwise indicated, all
references to “Subsidiary” hereunder shall mean a Subsidiary of BPL.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $100,000,000.
          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank.
          “Swingline Loan” shall mean a loan made to the Borrowers by the
Swingline Lender under the Swingline Commitment.

25



--------------------------------------------------------------------------------



 



          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Accounting Standards Codification Sections 840-10 and 840-20,
as amended, and (ii) the lessee will be entitled to various tax and other
benefits ordinarily available to owners (as opposed to lessees) of like
property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, assessments, fees, withholdings (including backup
withholdings) or other charges imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.
          “Trading with the Enemy Act” shall mean the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in
effect from time to time.
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
          “Unfunded Pension Liability” of any Plan shall mean the amount, if
any, by which the value of the accumulated plan benefits under the Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
          “United States” or “U.S.” shall mean the United States of America.
          “Unitholder Agreement” shall mean that certain Unitholders and
Operating Agreement, dated as of April 29, 2008 among FR Borco Coop Holdings,
L.P., FR Borco Coop Holdings GP Limited, FR Borco Topco, L.P., Vopak Bahamas
B.V. and Bahamas Oil Refining Company International Limited, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
          “Unrestricted Subsidiary” shall mean those Persons listed on
Exhibit B-2 and any Subsidiary of BPL designated in writing by BPL to the
Administrative Agent as an “Unrestricted Subsidiary” in accordance with
Section 5.10.
          “U.S. Person” shall mean any Person that is a “United States person”
as defined in Section 7701(a)(30) of the Code.
          “U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.19(e)(ii).
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” shall mean any Borrower or the Administrative
Agent, as applicable.

26



--------------------------------------------------------------------------------



 



     Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).
     Section 1.3. Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of BPL delivered pursuant to
Section 5.1(a); provided that if the Borrowers notify the Administrative Agent
that the Borrowers wish to amend any provision to eliminate the effect of any
change in GAAP on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders wish to amend any
provision for such purpose), then the Borrowers’ compliance with such provision
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such provision is amended in a manner satisfactory to the Borrowers and the
Required Lenders and the Borrowers shall provide to the Administrative Agent
such line item reconciliations, as the Administrative Agent may reasonably
request. It is understood and agreed that, solely with respect to any change in
GAAP after the Closing Date with respect to the accounting for leases as either
operating leases or capital leases, any lease that is not (or would not be) a
capital lease under GAAP as in effect on the Closing Date will not be treated as
a capital lease hereunder solely as a result of such change in GAAP after the
Closing Date. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of BPL or any
Subsidiary thereof at “fair value”, as defined therein.
     Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

27



--------------------------------------------------------------------------------



 



ARTICLE II.
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1. General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2, (ii) each
Issuing Bank may issue Letters of Credit in accordance with Section 2.21,
(iii) the Swingline Lender may make Swingline Loans in accordance with
Section 2.4 and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed the Aggregate Revolving Commitment Amount in effect from time to
time.
     Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount or (c) the aggregate BES Revolving Credit
Exposure of all Lenders exceeding the BES Sublimit. During the Availability
Period, the Borrowers shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement.
     Section 2.3. Procedure for Revolving Borrowings. The applicable Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing which, for the avoidance of doubt, may be
delivered by e-mail in accordance with Section 11.1) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving
Borrowing”) (x) prior to 11:00 a.m. on the requested date of each Base Rate
Borrowing and (y) prior to 12:00 noon three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify (i) the Borrower, (ii) the aggregate
principal amount of such Borrowing, (iii) the date of such Borrowing (which
shall be a Business Day), (iv) the Type of such Revolving Loan comprising such
Borrowing and (v) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrowers may request. The
aggregate principal amount of each Eurodollar Borrowing shall not be less than
$3,000,000 or a larger multiple of $1,000,000, and the aggregate principal
amount of each Base Rate Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000; provided that Base Rate Loans made pursuant to Section 2.4
or Section 2.21(d) may be made in lesser amounts as provided therein. At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
twelve. Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.
     Section 2.4. Swingline Commitment.

28



--------------------------------------------------------------------------------



 



          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender shall make Swingline Loans to the Borrowers, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time not to exceed the lesser of (i) the Swingline Commitment then in
effect, (ii) the difference between the Aggregate Revolving Commitment Amount
and the aggregate Revolving Credit Exposures of all Lenders and (iii) with
respect to BES, the difference between the BES Sublimit and the aggregate BES
Revolving Credit Exposure; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrowers shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.
          (b) The applicable Borrower shall give the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing which, for
the avoidance of doubt, may be delivered by e-mail in accordance with
Section 11.1) of each Swingline Borrowing substantially in the form of
Exhibit 2.4 attached hereto (a “Notice of Swingline Borrowing”) prior to 1:00
p.m. on the requested date of each Swingline Borrowing. Each Notice of Swingline
Borrowing shall be irrevocable and shall specify: (i) the Borrower, (ii) the
principal amount of such Swingline Borrowing, (iii) the date of such Swingline
Borrowing (which shall be a Business Day) and (iv) the account of the Borrower
to which the proceeds of such Swingline Borrowing should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. The aggregate principal amount of each Swingline Loan shall
not be less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the applicable Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
applicable Borrower in Dollars in immediately available funds at the account
specified by such Borrower in the applicable Notice of Swingline Borrowing not
later than 3:00 p.m. on the requested date of such Swingline Borrowing.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrowers (which hereby irrevocably
authorize and direct the Swingline Lender to act on their behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.
          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
subsection (c) of this Section or to purchase participating interests pursuant
to subsection of this Section shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged

29



--------------------------------------------------------------------------------



 



existence) of any event or condition which has had or could reasonably be
expected to have a Material Adverse Effect, (iv) any breach of this Agreement or
any other Loan Document by any Borrower, the Administrative Agent or any Lender
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
the Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof (x) at the Federal Funds
Rate until the second Business Day after such demand and (y) at the Base Rate at
all times thereafter. Until such time as such Lender makes its required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of the unpaid participation for all purposes of the Loan
Documents. In addition, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans and any other amounts due
to it hereunder to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section, until such amount has been purchased in full.
     Section 2.5. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on such proposed date thereof by wire transfer in immediately
available funds by 11:00 a.m. in the case of Eurodollar Loans and by 2:00 p.m.
in the case of Base Rate Loans to the Administrative Agent at the Payment
Office; provided that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make such Loans available to the
applicable Borrower promptly on the proposed date (and in any event no later
than close of business), by crediting the amounts that it receives, in like
funds, to an account maintained by such Borrower with the Administrative Agent
or, at such Borrower’s option, by effecting a wire transfer of such amounts to
an account designated by such Borrower to the Administrative Agent; provided
that Base Rate Loans made to finance the reimbursement of an LC Disbursement
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date on which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the applicable Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the applicable Borrower, and such Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder. With respect to any share of a Borrowing not made available by a
Lender as contemplated above, if such Lender subsequently pays its share of such
Borrowing to the Administrative Agent, then the Administrative Agent shall
promptly forward such amount to the Borrower.

30



--------------------------------------------------------------------------------



 



          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
     Section 2.6. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrowers may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section. The Borrowers may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) To make an election pursuant to this Section, the applicable
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing which, for the avoidance of doubt, may be
delivered by e-mail in accordance with Section 11.1) of each Borrowing that is
to be converted or continued, as the case may be, substantially in the form of
Exhibit 2.6 attached hereto (a “Notice of Conversion/Continuation”) (x) prior to
11:00 a.m. on the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing, and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the applicable Borrower shall be deemed to have elected to convert such
Borrowing to a Base Rate Borrowing. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
     Section 2.7. Optional Reduction and Termination of Commitments.

31



--------------------------------------------------------------------------------



 



          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing which, for the avoidance of
doubt, may be delivered by e-mail in accordance with Section 11.1) to the
Administrative Agent (which notice shall be irrevocable except that a notice of
commitment reduction or termination under this Section 2.7(b) may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the receipt of the proceeds from the incurrence of other Indebtedness or any
other event, in which case such notice of commitment reduction or termination
may be revoked by the Borrowers (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied)), the Borrowers
may reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
shall be in an amount of at least $5,000,000 and any larger multiple of
$1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the aggregate
outstanding Revolving Credit Exposure of all Lenders. Any such reduction in the
Aggregate Revolving Commitment Amount below the principal amount of the
Swingline Commitment, the LC Commitment or the BES Sublimit shall result in a
dollar-for-dollar reduction in the Swingline Commitment, the LC Commitment or
the BES Sublimit, as the case may be.
          (c) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing which, for the avoidance of
doubt, may be delivered by e-mail in accordance with Section 11.1) to the
Administrative Agent (which notice shall be irrevocable except that a notice of
commitment reduction or termination under this Section 2.7(b) may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the receipt of the proceeds from the incurrence of other Indebtedness or any
other event, in which case such notice of commitment reduction or termination
may be revoked by the Borrowers (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied)), the Borrowers
may reduce the BES Sublimit; provided that (x) no such reduction shall be
permitted which would reduce the BES Sublimit to an amount less than the
aggregate outstanding BES Revolving Credit Exposure of all Lenders and (y) if
the BES Sublimit is reduced to zero, BES shall cease to be a Borrower hereunder
and the Guarantee provided by BPL pursuant to Article X shall be terminated and
BPL shall be released from all obligations thereunder. A termination of the BES
Sublimit pursuant to this Section 2.7(c) shall not, in and of itself, result in
a reduction of the Aggregate Revolving Commitments. The Lenders authorize the
Administrative Agent to enter into all amendments and modifications to this
Agreement that are reasonably required to appropriately effect the termination
of the BES Sublimit pursuant to this Section 2.7(c) and the removal of BES as a
Borrower in connection therewith.
          (d) So long as no Event of Default has occurred and is continuing,
with the written approval of the Administrative Agent, the Borrowers may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.25 will
apply to all amounts thereafter paid by the Borrowers for the account of any
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrowers, the
Administrative Agent, the Issuing Banks, the Swingline Lender or any other
Lender may have against such Defaulting Lender.

32



--------------------------------------------------------------------------------



 



     Section 2.8. Repayment of Loans. The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.
     Section 2.9. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.6,
(iv) the date of any conversion of all or a portion of any Loan to another Type
pursuant to Section 2.6, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder in respect of the Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrowers in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans (both principal and unpaid
accrued interest) of such Lender in accordance with the terms of this Agreement.
          (b) This Agreement evidences the obligation of the Borrowers to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrowers agree that they will execute and deliver to such Lender a promissory
note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
     Section 2.10. Optional Prepayments. The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving written notice (or telephonic notice
promptly confirmed in writing which, for the avoidance of doubt, may be
delivered by e-mail in accordance with Section 11.1) to the Administrative Agent
no later than (i) in the case of any prepayment of any Eurodollar Borrowing,
11:00 a.m. not less than three (3) Business Days prior to the date of such
prepayment, and (ii) in the case of any prepayment of any Base Rate Borrowing or
Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that a notice of optional prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the incurrence of other Indebtedness or any other
event, in which case such notice of prepayment may be revoked by the Borrowers
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice,

33



--------------------------------------------------------------------------------



 



together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.12(d); provided that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrowers shall also pay all amounts required pursuant to
Section 2.18. Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or, in the case of a Swingline Loan pursuant
to Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.
     Section 2.11. Mandatory Prepayments. If at any time the aggregate Revolving
Credit Exposure of all Lenders exceeds the Aggregate Revolving Commitment
Amount, as reduced pursuant to Section 2.7 or otherwise, the Borrowers shall
immediately repay the Swingline Loans and the Revolving Loans in an amount equal
to such excess, together with all accrued and unpaid interest on such excess
amount and any amounts due under Section 2.18. If at any time the aggregate BES
Revolving Credit Exposure of all Lenders exceeds the BES Sublimit, as reduced
pursuant to Section 2.7 or otherwise, BES shall immediately repay the Swingline
Loans and the Revolving Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.18. Each prepayment shall be applied first to the Swingline Loans to
the full extent thereof, second to the Base Rate Loans to the full extent
thereof, and finally to Eurodollar Loans to the full extent thereof. If after
giving effect to prepayment of all Swingline Loans and Revolving Loans, the
aggregate Revolving Credit Exposure of all Lenders exceeds the Aggregate
Revolving Commitment Amount, the Borrowers shall Cash Collateralize its
reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.
     Section 2.12. Interest on Loans.
          (a) The Borrowers shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.
          (b) The Borrowers shall pay interest on each Swingline Loan at the
Base Rate or such other rate of interest as agreed upon by the Borrower and the
Swingline Lender plus the Applicable Margin in effect from time to time.
          (c) Notwithstanding subsections (a) and (b) of this Section, at the
option of the Required Lenders if an Event of Default has occurred and is
continuing, and automatically after acceleration or with respect to any past due
amount hereunder, each Borrower shall pay interest (“Default Interest”) with
respect to its portion of all Eurodollar Loans at the rate per annum equal to
200 basis points above the otherwise applicable interest rate for such
Eurodollar Loans for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to its portion of all Base
Rate Loans and all other Obligations hereunder (other than Loans), at the rate
per annum equal to 200 basis points above the otherwise applicable interest rate
for Base Rate Loans.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Swingline Loans shall be payable
monthly in arrears on the last day of each calendar month. Interest on all
outstanding Base Rate Loans shall be payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Commitment
Termination Date. Interest on all outstanding Eurodollar Loans shall be payable
on

34



--------------------------------------------------------------------------------



 



the last day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrowers and
the Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
     Section 2.13. Fees.
          (a) BPL agrees to pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by BPL
and the Administrative Agent.
          (b) BPL agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with the Pricing Grid) on the daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing the commitment fees, the Revolving Commitment
of each Lender shall be deemed used to the extent of the outstanding Revolving
Loans and LC Exposure, but not Swingline Exposure, of such Lender.
          (c) BPL agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any LC Exposure that remains outstanding after
the Revolving Commitment Termination Date) and (ii) to each Issuing Banks for
its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Availability
Period (or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the relevant Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the rate
for Default Interest pursuant to Section 2.12(c), the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.
          (d) The Borrowers shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Fee Letter that are due and payable on
the Closing Date. The Borrowers shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.
          (e) Accrued fees under subsections (b) and (c) of this Section shall
be payable quarterly in arrears on the last day of each March, June, September
and December,

35



--------------------------------------------------------------------------------



 



commencing on September 30, 2011, and on the Revolving Commitment Termination
Date (and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided that any such fees accruing after the Revolving Commitment
Termination Date shall be payable on demand.
          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to commitment fees accruing with respect to its Revolving Commitment
during such period pursuant to subsection (b) of this Section or letter of
credit fees accruing during such period pursuant to subsection (c) of this
Section (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), provided that (x) to the extent that a portion
of the LC Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.25, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Commitments, and (y) to the extent any portion
of such LC Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the relevant Issuing Bank. The pro rata payment
provisions of Section 2.20 shall automatically be deemed adjusted to reflect the
provisions of this subsection.
     Section 2.14. Computation of Interest and Fees. Interest hereunder based on
the Administrative Agent’s prime lending rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed (including the first day but excluding the last day). All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.
     Section 2.15. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrowers and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrowers prepay such Loans in accordance with this
Agreement. Unless the Borrowers notify the Administrative Agent at least one
Business Day before the date of any Eurodollar Borrowing for which a Notice of
Revolving Borrowing or Notice of Conversion/Continuation has previously been
given

36



--------------------------------------------------------------------------------



 



that it elects not to borrow, continue or convert to a Eurodollar Borrowing on
such date, then such Revolving Borrowing shall be made as, continued as or
converted into a Base Rate Borrowing.
     Section 2.16. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrowers and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and, if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
     Section 2.17. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
     (ii) impose on any Lender or on any Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
or
     (iii) subject any Recipient to any Taxes (other than Indemnified Taxes,
Excluded Taxes and Other Connection Taxes) on its loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or such Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, from time to time, such Lender or such Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within ten (10) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender or such Issuing Bank, as the case
may be, such additional amounts as will compensate such Lender or such Issuing
Bank for any such increased costs incurred or reduction suffered.
          (b) If any Lender or any Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have

37



--------------------------------------------------------------------------------



 



the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital (or on the capital of the Parent Company of such Lender or such
Issuing Bank) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender, such
Issuing Bank or such Parent Company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Bank’s policies or
the policies of such Parent Company with respect to capital adequacy), then,
from time to time, such Lender or such Issuing Bank may provide the Borrower
(with a copy thereof to the Administrative Agent) with written notice and demand
with respect to such reduced amounts, and within ten (10) Business Days after
receipt of such notice and demand the Borrower shall pay to such Lender or such
Issuing Bank, as the case may be, such additional amounts as will compensate
such Lender, such Issuing Bank or such Parent Company for any such reduction
suffered.
          (c) A certificate of such Lender or such Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender, such Issuing Bank or
the Parent Company of such Lender or such Issuing Bank, as the case may be,
specified in subsection (a) or (b) of this Section and setting forth in
reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Borrowers (with a copy to the Administrative Agent)
and shall be conclusive, absent manifest error.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the
applicable Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     Section 2.18. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by any Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, BPL shall compensate each Lender, within five
(5) Business Days after written demand from such Lender, for any loss, cost or
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Loan if such event had not occurred
at the Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from
the date of such event to the last day of the then current Interest Period
therefor (or in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan) over
(B) the amount of interest that would accrue on the principal amount of such
Eurodollar Loan for the same period if the Adjusted LIBO Rate were set on the
date such Eurodollar Loan was prepaid or converted or the date on which the
Borrowers failed to borrow, convert or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section and the basis
therefor and setting forth in reasonable detail the manner in which such amount
or amounts was determined

38



--------------------------------------------------------------------------------



 



shall be submitted to the Borrowers by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
     Section 2.19. Taxes.
          (a) Any and all payments by or on account of any obligation of any
Borrower hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes; provided that if any applicable
Requirements of Law requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law and, if
such Tax is an Indemnified Tax or Other Tax, then the sum payable by the
relevant Borrower shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deductions or withholdings been made.
          (b) In addition, without limiting the provisions of subsection (a) of
this Section, the Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
          (c) Without duplication of its responsibilities under Section 2.19(a),
BPL shall indemnify each Recipient within fifteen (15) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid or payable by such Recipient or required to be withheld or deducted
from a payment to such Recipient (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable, documented out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, except any such penalties, interest or expenses
resulting from a Recipient’s gross negligence or willful misconduct. Each
Recipient agrees to give written notice to the Borrowers of the assertion of any
claim against such Recipient relating to such Indemnified Taxes or Other Taxes
no later than 180 days after such Recipient obtains knowledge thereof, and the
Borrowers shall not be required to pay additional amounts, or indemnify the
Recipient, under this Section 2.19 for any such Indemnified Taxes or Other Taxes
to the extent such Recipient fails to provide such written notice within such
180-day period. A certificate as to the amount of such payment or liability
delivered to the Borrowers by the applicable Recipient (with a copy to the
Administrative Agent in the case of a Recipient other than the Administrative
Agent) shall be conclusive, absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent an original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Tax Forms.
     (i) Any Recipient that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrowers and the Administrative Agent, at the time or times prescribed by
applicable Requirement of Law, such

39



--------------------------------------------------------------------------------



 



properly completed and executed documentation prescribed by applicable
Requirement of Law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding and as will permit the Administrative Agent
and the Borrowers to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, any Recipient that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent, on or prior to the date on which
such Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), duly executed originals of IRS Form W-9 certifying, to the extent such
Recipient is legally entitled to do so, that such Recipient is exempt from U.S.
federal backup withholding tax.
     (ii) Each Recipient that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Recipient becomes a
Recipient under this Agreement, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrowers or the Administrative Agent, deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the Borrowers or the Administrative Agent), whichever of the
following is applicable:
     (A) if such Recipient is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;
     (B) duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Recipient are effectively
connected with such Recipient’s conduct of a trade or business in the United
States;
     (C) if such Recipient is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) reasonably acceptable
to the Administrative Agent and the Borrowers, upon which such Recipient
certifies that (1) such Recipient is not a bank for purposes of
Section 881(c)(3)(A) of the Code, (2) such Recipient is not a 10% shareholder of
either of the Borrowers within the meaning of Section 871(h)(3) or
Section 881(c)(3)(B) of the Code, (3) such Recipient is not a controlled foreign
corporation that is related to either of the Borrowers within the meaning of
Section 881(c)(3)(C) of the Code, and (4) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such
Recipient; or
     (D) if such Recipient is not the beneficial owner (for example, a
partnership or a participating Recipient granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS

40



--------------------------------------------------------------------------------



 



Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, and/or other
certification documents from each beneficial owner, as applicable.
     (iii) Each Recipient agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect and such Recipient is not legally entitled to provide an updated form or
certification, it shall promptly notify the Borrowers and the Administrative
Agent of its inability to update such form or certification.
          (f) If a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this Section 2.19(f), “FATCA” shall be deemed to include any
amendment or successor thereto.
          (g) If any Recipient determines, in its discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.19 (including by the payment of
additional amounts pursuant to this Section 2.19), it shall pay to the Borrowers
an amount equal to such refund (but only to the extent of indemnity payments
made or additional amounts paid with respect to the Taxes giving rise to such
refund) within thirty (30) days after receipt thereof, net of all out-of-pocket
expenses of such Recipient and without interest (other than any interest paid by
the relevant Governmental Authority). The Borrowers, upon the written request of
such Recipient, shall repay to such Recipient the amount paid over pursuant to
this Section 2.19(g) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such Recipient is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
     Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.17, 2.18 or 2.19, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to any Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.17, 2.18 and 2.19 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any

41



--------------------------------------------------------------------------------



 



payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Banks then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Banks based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due and payable hereunder, ratably
among the parties entitled thereto based on their respective pro rata share so
such principal and unreimbursed LC Disbursements.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure and accrued interest
and fees thereon than the proportion received by any other Lender with respect
to its Revolving Credit Exposure, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the relevant Issuing Bank, as the case may be, the amount or amounts
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the relevant Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a

42



--------------------------------------------------------------------------------



 



rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
          (e) Notwithstanding anything herein to the contrary, any amount paid
by the Borrowers for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Revolving Commitment Termination Date at which time the funds in such account
will be applied by the Administrative Agent, to the fullest extent permitted by
law, in the following order of priority: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second, to the payment of any amounts owing by such Defaulting Lender
to any Issuing Bank and the Swingline Lender under this Agreement; third, to the
payment of interest due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them; fourth, to the payment of fees then due
and payable to the Lenders hereunder that are not Defaulting Lenders, ratably
among them in accordance with the amounts of such fees then due and payable to
them; fifth, to the payment of principal and unreimbursed LC Disbursements then
due and payable to the Lenders hereunder that are not Defaulting Lenders,
ratably in accordance with the amounts thereof then due and payable to them;
sixth, to the ratable payment of other amounts then due and payable to the
Lenders hereunder that are not Defaulting Lenders; seventh, to the payment of
any amounts owing to the Borrower by any Defaulting Lender as a result of a
final judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, to the extent that the Administrative
Agent has received at least two Business Days’ prior notice of such judgment and
a copy of the final order with respect thereto; and eighth, to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
     Section 2.21. Letters of Credit.
          (a) During the Availability Period, each Issuing Bank, in reliance
upon the agreements of the other Lenders pursuant to subsections (d) and (e) of
this Section shall issue, at the request of any Borrower, Letters of Credit for
the account of any Account Party on the terms and conditions hereinafter set
forth; provided that (i) each Letter of Credit shall expire on the earlier of
(A) the date one year after the date of issuance of such Letter of Credit (or in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; provided that any Letter of Credit may
provide for the automatic extension thereof for any number of additional periods
each of up to one year in duration (none of which, in any event, shall extend
beyond the date referred to in clause (i)(B) of this clause (a)); (ii) each
Letter of Credit shall be for the account of the Account Party named therein;
(iii) BES may not request a Letter of Credit if, after giving effect to such
issuance, the aggregate BES Revolving Credit Exposure of all Lenders would
exceed the BES Sublimit; and (iv) no Borrower may request any Letter of Credit
if, after giving effect to such issuance, (A) the aggregate LC Exposure would
exceed the LC Commitment or (B) the aggregate Revolving Credit Exposure of all
Lenders would exceed the Aggregate Revolving Commitment Amount. Each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant Issuing Bank without recourse a participation in each
Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit (i) on the Closing Date with
respect to all Existing Letters of Credit and (ii) on the date of issuance with
respect to all other Letters of

43



--------------------------------------------------------------------------------



 



Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower shall give the Issuing Bank and the Administrative Agent irrevocable
written notice at least three (3) Business Days (or such shorter period as is
acceptable to the Issuing Bank) prior to the requested date of such issuance,
amendment, renewal or extension specifying the Account Party, the date (which
shall be a Business Day) such Letter of Credit is to be issued (or amended,
extended or renewed, as the case may be), the expiration date of such Letter of
Credit, the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be reasonably necessary
to prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
applicable Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the relevant Issuing Bank shall reasonably require; provided that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
          (c) At least two (2) Business Days prior to the issuance of any Letter
of Credit, the relevant Issuing Bank will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received such
notice and if not, the relevant Issuing Bank will provide the Administrative
Agent with a copy thereof. Unless the relevant Issuing Bank has received notice
from the Administrative Agent on or before the Business Day immediately
preceding the date such Issuing Bank is to issue the requested Letter of Credit
directing such Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
subsection (a) of this Section or that one or more conditions specified in
Article III are not then satisfied, then, subject to the terms and conditions
hereof, the relevant Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the relevant Issuing Bank’s usual and
customary business practices. Promptly, upon request by the Borrower or the
Administrative Agent, the applicable Issuing Bank will deliver to the Borrower
or the Administrative Agent a true and complete copy of any Letter of Credit or
any amendment to a Letter of Credit.
          (d) Each Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. Each Issuing Bank shall notify the applicable Borrower and the
Administrative Agent of such demand for payment and whether such Issuing Bank
has made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
such LC Disbursement. The applicable Borrower shall be, irrevocably and
unconditionally obligated to reimburse the relevant Issuing Bank for any LC
Disbursements paid by such Issuing Bank in respect of such drawing, without
presentment, demand or other formalities of any kind. Unless the Borrowers shall
have notified relevant Issuing Bank and the Administrative Agent prior to
11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the applicable Borrower or Account Party intends to
reimburse such Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrowers shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to such Issuing Bank; provided that
for

44



--------------------------------------------------------------------------------



 



purposes solely of such Borrowing, the conditions precedent set forth in Section
3.2 hereof shall not be applicable. The Administrative Agent shall notify the
Lenders of such Borrowing in accordance with Section 2.3, and each Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of such Issuing Bank in accordance with
Section 2.6. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse such Issuing Bank for such LC Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
relevant Issuing Bank) shall be obligated to fund the participation that such
Lender purchased pursuant to subsection (a) of this Section in an amount equal
to its Pro Rata Share of such LC Disbursement on and as of the date which such
Base Rate Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the relevant Issuing Bank or any other Person for any reason whatsoever,
(ii) the existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers or any of their Subsidiaries, (iv) any
breach of this Agreement by any Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the relevant
Issuing Bank. Whenever, at any time after any Issuing Bank has received from any
such Lender the funds for its participation in a LC Disbursement, such Issuing
Bank (or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or such Issuing Bank, as the case may be, will
distribute to such Lender its Pro Rata Share of such payment; provided that if
such payment is required to be returned for any reason to any Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or such Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
such Issuing Bank to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to subsection (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the relevant Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided that if such Lender shall fail to make such payment to the relevant
Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Lender shall be obligated to pay interest on
such amount at the rate set forth in Section 2.12(d).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrowers receive notice from the Administrative Agent or
the Required Lenders demanding that their reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrowers or the applicable Account Parties shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders, an amount in cash equal to the
aggregate LC Exposure of all Lenders as of such date plus any accrued and unpaid
interest and fees thereon; provided that such obligation to Cash Collateralize
the reimbursement obligations of the Borrowers with respect to the Letters of
Credit shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or notice of any kind, upon

45



--------------------------------------------------------------------------------



 



the occurrence of any Event of Default with respect to the Borrowers described
in Section 8.1(h) or (i). Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Borrowers agree to execute any documents and/or certificates to
effectuate the intent of this subsection. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest and profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it had not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrowers under this Agreement and the other
Loan Documents. If the Borrowers are required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrowers within
three (3) Business Days after all Events of Default have been cured or waived.
          (h) Upon the request of any Lender, but no more frequently than
quarterly, each Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and each Borrower a report describing the aggregate Letters of
Credit then outstanding. Upon the request of any Lender from time to time, each
Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrowers’ obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) the existence of any claim, set-off, defense or other right which any
Borrower any Account Party or any Subsidiary or Affiliate of any Borrower or any
Account Party may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons or entities for whom any such beneficiary
or transferee may be acting), any Lender (including the relevant Issuing Bank)
or any other Person, whether in connection with this Agreement or the Letter of
Credit or any document related hereto or thereto or any unrelated transaction;
     (iii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (iv) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document to such Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal

46



--------------------------------------------------------------------------------



 



or equitable discharge of, or provide a right of setoff against, the Borrowers’
obligations hereunder; or
     (vi) the existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Banks, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the relevant Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrowers to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, any Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (j) Notwithstanding any other provision of this Agreement to contrary,
in the event that a Letter of Credit is issued on account of an Account Party
other than a Borrower, the Borrowers agree that BPL shall be the primary obligor
with respect to any reimbursement obligations arising under such Letter of
Credit, and that any payments made by BPL to the Agent in respect of such
reimbursement obligations shall be deemed to be a contribution of the amount of
such payment to the capital of the applicable Account Party by the applicable
Borrower of a like amount, followed by a payment of such reimbursement
obligations in a like amount, and will be paid by BPL directly to the Agent
solely to avoid the inefficiency of multiple transfers of funds.
          (k) Unless otherwise expressly agreed by the relevant Issuing Bank and
the applicable Borrower when a Letter of Credit is issued and subject to
applicable laws, (i) each standby Letter of Credit shall be governed by the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued), (ii) each documentary Letter of Credit
shall be governed by the Uniform Customs and Practices for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 (or such
later revision as may be published by the International Chamber of Commerce on
any date any Letter of Credit may be issued) and (iii) the applicable Borrower
shall specify the foregoing in each letter of credit application submitted for
the issuance of a Letter of Credit.
     Section 2.22. Increase of Commitments; Additional Lenders.

47



--------------------------------------------------------------------------------



 



          (a) From time to time after the Closing Date and in accordance with
this Section, the Borrowers and one or more Increasing Lenders or Additional
Lenders (each as defined below) may enter into an agreement to increase the
aggregate Revolving Commitments hereunder (each such increase, an “Incremental
Commitment”) so long as (i) the aggregate principal amount of all such
Incremental Commitments made pursuant to this Section shall not exceed
$500,000,000 (the principal amount of each such Incremental Commitment, the
“Incremental Commitment Amount”), (ii) at the time of and immediately after
giving effect to any such proposed increase, no Default or Event of Default
shall exist and all representations and warranties of each Borrower set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, and (iii) any incremental Revolving Commitments provided pursuant to this
Section (the “Incremental Revolving Commitments”) shall have terms and
conditions, other than upfront fees, that are substantially similar to the terms
and conditions of the existing Revolving Commitments.
          (b) The Borrowers shall provide at least 10 Business Days’ written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender) of any proposal to establish an Incremental Commitment,
by designating one or more Lenders that have agreed to increase their Revolving
Commitments (the “Increasing Lenders”) and/or one or more other banks and
financial institutions reasonably acceptable to the Administrative Agent that
have agreed to join this Agreement and provide an additional Revolving
Commitment (the “Additional Lenders”). No Lender (or any successor thereto)
shall have any obligation, express or implied, to offer to increase the
aggregate principal amount of its Revolving Commitment, and any decision by a
Lender to increase its Revolving Commitment shall be made in its sole discretion
independently from any other Lender. Only the consent of each Increasing Lender
shall be required for an increase in the aggregate principal amount of the
Revolving Commitments, as applicable, pursuant to this Section. The sum of the
increase in the Revolving Commitments of Increasing Lenders plus the Revolving
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Incremental Commitment Amount.
          (c) Subject to subsections (a) and (b) of this Section, any increase
requested by the Borrowers shall be effective upon delivery to the
Administrative Agent of (i) an originally executed copy of an instrument of
joinder, in form and substance reasonably acceptable to the Administrative
Agent, executed by the Borrowers, by each Additional Lender and by each
Increasing Lender, setting forth the new Revolving Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all of the terms and provisions hereof,
(ii) such evidence of appropriate corporate authorization on the part of the
each Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrowers with respect to such Incremental Commitment as the
Administrative Agent may reasonably request, and (iii) a certificate of the
Borrowers signed by a Responsible Officer, in form and substance reasonably
acceptable to the Administrative Agent, certifying that each of the conditions
in subsection (a) of this Section has been satisfied. Upon the effectiveness of
any such Incremental Commitment, the Commitments and Pro Rata Share of each
Lender will be adjusted to give effect to the Incremental Revolving Commitments,
the BES

48



--------------------------------------------------------------------------------



 



Sublimit shall be increased proportionately with the increase in the Aggregate
Revolving Commitment Amount and Schedule I shall automatically be deemed amended
accordingly.
          (d) Upon any Incremental Revolving Commitments becoming effective,
(i) the Borrowers shall, (x) within five Business Days, in the case of any Base
Rate Loans then outstanding, and (y) at the end of the then current Interest
Period with respect thereto, in the case of any Eurodollar Loans then
outstanding, repay such Loans and then, to the extent elected by the Borrower
and subject to the conditions specified in Article III, incur such Loans ratably
as between the Incremental Revolving Commitments and the Revolving Commitments
outstanding immediately prior to such incurrence and (ii) the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Revolving Commitments. Notwithstanding
anything to the contrary in Section 10.2, the Administrative Agent is expressly
permitted to amend the Loan Documents to the extent necessary to give effect to
any increase pursuant to this Section and mechanical changes necessary or
advisable in connection therewith (including amendments to implement the
requirements in the preceding two sentences, amendments to ensure pro rata
allocations of Eurodollar Loans and Base Rate Loans between Loans incurred
pursuant to this Section and Loans outstanding immediately prior to any such
incurrence).
     Section 2.23. Mitigation of Obligations. If any Lender requests
compensation under Section 2.17, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. BPL agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation or
assignment.
     Section 2.24. Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.17, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, (b) any Lender is a Defaulting Lender, or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 11.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate (and such
Lender agrees to assign and delegate), without recourse (in accordance with and
subject to the restrictions set forth in Section 11.4(b)), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.17 or
2.19) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender) (a “Replacement Lender”);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld
(unless such assignment would not require such consent under Section 11.4),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it and all funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees, any breakage costs required under Section 2.10 and all
other amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest and fees) and

49



--------------------------------------------------------------------------------



 



from the Borrowers (in the case of all other amounts), (iii) in the case of a
claim for compensation under Section 2.17 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments, and (iv) in the case of a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such terminated Lender was a Non-Consenting Lender. A Lender
(other than a Defaulting Lender) shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply. Nothing in this Section 2.24 shall be
deemed to prejudice any rights that the Borrower or any Lender that is not a
Defaulting Lender may have against any Lender that is a Defaulting Lender.
     Section 2.25. Defaulting Lenders.
          (a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
          (i) So long as no Event of Default has occurred and is continuing, the
LC Exposure and the Swingline Exposure (if any) of such Defaulting Lender will,
subject to the limitation in the proviso below, automatically be reallocated
(effective no later than one Business Day after the Administrative Agent has
actual knowledge that such Revolving Lender has become a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Commitments (calculated as if the Defaulting Lender’s Revolving
Commitment was reduced to zero and each Non-Defaulting Lender’s Revolving
Commitment had been increased proportionately); provided that the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation; and
          (ii) to the extent that any portion (the “unreallocated portion”) of
the LC Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated or can only partially be effected pursuant to subsection (i) above
for any reason the Borrowers will, not later than two (2) Business Days after
demand by the Administrative Agent (at the direction of the relevant Issuing
Bank and/or the Swingline Lender), (x) prepay the Swingline Exposure of such
Defaulting Lender in an amount at least equal to the aggregate amount of the
unreallocated portion of the Swingline Exposure of such Defaulting Lender, (y)
Cash Collateralize the LC Exposure of the Defaulting Lender in an amount at
least equal to the aggregate amount of the unreallocated portion of the LC
Exposure of such Defaulting Lender, or (z) make other arrangements satisfactory
to the Administrative Agent, the Issuing Banks and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;
provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrowers, the Administrative
Agent, the Issuing Banks, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.
          (b) If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to

50



--------------------------------------------------------------------------------



 



(i) and (ii) above shall be made in such order as may be determined by the
Administrative Agent in its reasonable discretion.
          (c) If the Borrowers, the Administrative Agent, the Issuing Banks and
the Swingline Lender agree in writing in their discretion that any Defaulting
Lender has ceased to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice, and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or the Swingline Exposure of such
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrowers; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.
          (c) So long as any Lender is a Defaulting Lender, no Issuing Bank will
be required to issue, amend, extend, renew or increase any Letter of Credit, and
the Swingline Lender will not be required to fund any Swingline Loans, as
applicable, unless it is satisfied that 100% of the related LC Exposure and
Swingline Exposure after giving effect thereto is fully covered or eliminated by
any combination satisfactory to the Issuing Banks or the Swingline Lender, as
the case may be, of the following:
          (i) the Swingline Exposure and the LC Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders as provided in subsection
(a)(i) of this Section;
          (ii) without limiting the provisions of Section 2.25(a)(ii), the
Borrowers Cash Collateralize their reimbursement obligations in respect of such
Letter of Credit or such Swingline Loan in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of Credit or such Swingline
Loan, or the Borrowers make other arrangements satisfactory to the
Administrative Agent, the Issuing Banks and the Swingline Lender, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender; and
          (iii) the Borrowers agree that the face amount of such requested
Letter of Credit or the principal amount of such requested Swingline Loan will
be reduced by an amount equal to the unreallocated, non-Cash Collateralized
portion thereof as to which such Defaulting Lender would otherwise be liable, in
which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit or such Swingline Loan will, subject to the limitation in the
proviso below, be on a pro rata basis in accordance with the Commitments of the
Non-Defaulting Lenders, and the pro rata payment provisions of Section 2.20 will
be deemed adjusted to reflect this provision; provided that the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reduction.

51



--------------------------------------------------------------------------------



 



     Section 2.26. Extension of Revolving Commitment Termination Date. (a) From
time to time after the first anniversary of the Closing Date, but at least
45 days prior to the scheduled Revolving Commitment Termination Date then in
effect, the Borrowers may, by written notice to the Administrative Agent,
request that the scheduled Revolving Commitment Termination Date then in effect
be extended by one calendar year, effective as of a date selected by the
Borrowers (the “Extension Effective Date”); provided, that (i) the Borrower may
only make one such request in any calendar year and no more than two such
requests during the term of this Agreement and (ii) the Extension Effective Date
shall be at least 45 days, but not more than 60 days, after the date such
extension request is received by the Administrative Agent (the “Extension
Request Date”). Upon receipt of the extension request, the Administrative Agent
shall promptly notify each Lender of such request. If a Lender agrees, in its
sole discretion, to so extend the Revolving Commitment Termination Date
applicable to its Revolving Commitment (an “Extending Lender”), it shall deliver
to the Administrative Agent a written notice of its agreement to do so no later
than 15 days after the Extension Request Date (or such later date to which the
Borrowers and the Administrative Agent shall agree), and the Administrative
Agent shall promptly thereafter notify the Borrowers of such Extending Lender’s
agreement to extend the Revolving Credit Termination Date applicable to such
Lender’s Revolving Commitment (and such agreement shall be irrevocable until the
Extension Effective Date). The Revolving Commitment of any Lender that fails to
accept or respond to the Borrowers’ request for extension of the Revolving
Commitment Termination Date (a “Declining Lender”) shall be terminated on the
Revolving Commitment Termination Date then in effect for such Lender (without
regard to any extension by other Lenders) and on such Revolving Commitment
Termination Date the Borrowers shall pay in full the unpaid principal amount of
all Revolving Loans owing to such Declining Lender, together with all accrued
and unpaid interest thereon and all accrued and unpaid fees owing to such
Declining Lender under this Agreement to the date of such payment of principal
and all other amounts due to such Declining Lender under this Agreement.
     (b) The Administrative Agent shall promptly notify each Extending Lender of
the aggregate Revolving Commitments of the Declining Lenders. Each Extending
Lender may offer to increase its respective Revolving Commitment by an amount
not to exceed the aggregate amount of the Declining Lenders’ Revolving
Commitments, and such Extending Lender shall deliver to the Administrative Agent
a notice of its offer to so increase its Revolving Commitment no later than
30 days after the Extension Request Date (or such later date to which the
Borrowers and the Administrative Agent shall agree), and such offer shall be
irrevocable until the Extension Effective Date. To the extent the aggregate
amount of additional Revolving Commitments that the Extending Lenders offer
pursuant to the preceding sentence exceeds the aggregate amount of the Declining
Lenders’ Revolving Commitments, such additional Revolving Commitments shall be
reduced on a pro rata basis. To the extent the aggregate amount of Revolving
Commitments that the Extending Lenders have so offered to extend is less than
the aggregate amount of Revolving Commitments that the Borrowers have so
requested to be extended, the Borrowers shall have the right to seek additional
Commitments from other Persons. Once the Borrowers have obtained offers to
provide the full amount of any Declining Lender’s Commitments (whether from
Extending Lenders or other Persons), the Borrowers shall have the right but not
the obligation to require any Declining Lender to (and any such Declining Lender
shall) assign in full its rights and obligations under this Agreement to one or
more banks or other financial institutions (which may be, but need not be, one
or more of the Extending Lenders) which at the time agree to, in the case of any
such Person that is an Extending Lender, increase its Revolving Commitment and
in the case of any other such Person (a “New Lender”) become a party to this
Agreement; provided that (i) such assignment is otherwise in compliance with
Section 11.4, (ii) such Declining Lender receives payment in full of the unpaid
principal amount of all Revolving Loans owing to such Declining Lender, together
with all accrued and unpaid interest thereon and all fees accrued and unpaid
under this Agreement to the date of such payment of principal and all other
amounts due to such Declining Lender under this Agreement and (iii) any such

52



--------------------------------------------------------------------------------



 



assignment shall be effective on the date on or before such Extension Effective
Date as may be specified by the Borrowers and agreed to by the respective New
Lenders and Extending Lenders, as the case may be, and the Administrative Agent.
     (c) If, but only if, Extending Lenders and New Lenders, as the case may be,
have agreed to provide Revolving Commitments in an aggregate amount greater than
50% of the aggregate amount of the Revolving Commitments outstanding immediately
prior to such Extension Effective Date and the conditions precedent in
Section 3.2 are met, the Revolving Commitment Termination Date in effect with
respect to the Revolving Commitments of such Extending Lenders and New Lenders
shall be extended by twelve months.
     Section 2.27. No Joint and Several Liability. Notwithstanding anything
herein to the contrary, in no event shall BES be jointly and severally liable
for any obligations of BPL under this Agreement, the Notes or the other Loan
Documents.
ARTICLE III.
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1. Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Banks to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 11.2).
          (a) The Administrative Agent shall have received payment of all fees,
expenses for which invoices have been presented and other amounts due and
payable on or prior to the Closing Date, including, without limitation,
reimbursement or payment of all out-of-pocket expenses of the Administrative
Agent, the Syndication Agent and their Affiliates (including reasonable
documented fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrowers hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or
SunTrust Robinson Humphrey, Inc., as Joint Lead Arranger.
          (b) The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:
     (i) a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy or e-mail of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
     (ii) a certificate of the Secretary or Assistant Secretary of each Borrower
in the form of Exhibit 3.1(b)(ii), attaching and certifying copies of its
bylaws, or partnership agreement or limited liability company agreement, and of
the resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such
Borrower executing the Loan Documents to which it is a party;

53



--------------------------------------------------------------------------------



 



     (iii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Borrower, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Borrower;
     (iv) a customary written opinion of Latham & Watkins LLP, counsel to the
Borrowers, addressed to the Administrative Agent, the Issuing Banks and each of
the Lenders, and covering such matters relating to the Borrowers, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
     (v) a certificate in the form of Exhibit 3.1(b)(v), dated the Closing Date
and signed by a Responsible Officer, certifying that after giving effect to the
funding of any initial Loans, (x) no Default or Event of Default exists, (y) all
representations and warranties of each Borrower set forth in the Loan Documents
are true and correct and (z) since the date of the financial statements of the
Borrowers described in Section 4.4, there shall have been no change which has
had or would reasonably be expected to have a Material Adverse Effect;
     (vi) a duly executed Notice of Borrowing;
     (vii) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;
     (viii) certified copies of all consents, approvals, authorizations,
registrations, filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Borrower, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments shall be ongoing, or a certificate, dated
the Closing Date and signed by a Responsible Officer, certifying that no such
consents, approvals, authorizations, registrations, filings or orders are
required; and
     (ix) copies of duly executed payoff letters, in form and substance
satisfactory to the Administrative Agent, executed by the applicable
administrative agent thereof; together with UCC-3 or other appropriate
termination statements and releases, in form and substance satisfactory to the
Administrative Agent, releasing all liens of the Existing Lenders and their
agents upon any of the personal property of the Borrowers and their
Subsidiaries.
     Without limiting the generality of the provisions of this Section, for
purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Credit Agreement shall be deemed to
have consented to, approved of, or accepted or been satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     Section 3.2. Conditions to Each Credit Event. The obligation of each Lender
to make a Loan (including any Loan requested on the Closing Date) and of the
Issuing Banks to

54



--------------------------------------------------------------------------------



 



issue, amend, renew or extend any Letter of Credit is subject to Section 2.25(c)
and the satisfaction of the following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Borrower set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date); and
          (c) the Borrowers shall have delivered the required Notice of
Borrowing.
          Each Borrowing and each issuance, amendment, renewal or extension of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrowers on the date thereof as to the matters specified in subsections
(a), (b) and (c) of this Section.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
          The Borrowers represent and warrant to the Administrative Agent, each
Issuing Bank and each Lender as follows:
     Section 4.1. Existence; Power. Each Borrower, the General Partner and each
of the Restricted Subsidiaries (i) is duly organized, validly existing and in
good standing as a corporation, partnership or limited liability company under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to carry on its business in all material respects as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required except where a failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect.
     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Borrower of the Loan Documents to which it is a party
are within such Borrower’s organizational powers and have been duly authorized
by all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Borrower is a party, when
executed and delivered by such Borrower, will constitute, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Borrower of the Loan Documents to which it is a party
(a) do not require

55



--------------------------------------------------------------------------------



 



any consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirement of Law or any
judgment, order or ruling of any Governmental Authority, in each case,
applicable to any Borrower or any Restricted Subsidiary, (c) will not violate
the terms of such Borrower’s Organizational Documents, (d) will not violate or
result in a default under any Contractual Obligation of any Borrower, the
General Partner or any Restricted Subsidiary or any of its assets or give rise
to a right thereunder to require any payment to be made by any Borrower or any
Restricted Subsidiary and (e) will not result in the creation or imposition of
any Lien on any asset of any Borrower, the General Partner or Restricted
Subsidiary, except Liens (if any) created under the Loan Documents.
     Section 4.4. Financial Statements. The Borrowers have furnished to each
Lender (i) the audited consolidated balance sheet of BPL and its Subsidiaries as
of December 31, 2010, and the related audited consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, prepared by
Deloitte & Touche LLP and (ii) the unaudited consolidated balance sheet of BPL
and its Subsidiaries as of June 30, 2011, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ended, as applicable, certified by a Responsible Officer. Such
financial statements fairly present in all material respects the consolidated
financial condition of BPL and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2010, there have been no changes with respect to the Borrowers and
their Restricted Subsidiaries which have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
     Section 4.5. Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Borrower, threatened against or affecting any Borrower, the General
Partner or any Restricted Subsidiary (i) that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which draws into question the validity or enforceability of this Agreement
or any other Loan Document.
          (b) Neither Borrower nor any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, in each case with respect to Environmental
Liabilities that would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
     Section 4.6. Compliance with Laws and Agreements. Each Borrower and each
Restricted Subsidiary is in compliance with (a) all Organizational Documents of
such Person, all Requirements of Law and all judgments, decrees and orders of
any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     Section 4.7. Investment Company Act. Neither Borrower nor any Restricted
Subsidiary is an “investment company” or is “controlled” by an “investment
company”, as such

56



--------------------------------------------------------------------------------



 



terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended and in effect from time to time.
     Section 4.8. Taxes. The Borrowers and the Restricted Subsidiaries have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
(i) could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or (ii) are currently being contested in good
faith by appropriate proceedings and for which such Borrower or such Restricted
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying “margin
stock”.
     Section 4.10. ERISA. Except as could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect; (i) each
Plan is in compliance in form and operation with its terms and with ERISA and
the Code (including, without limitation, the Code provisions compliance with
which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations; (ii) each Plan (and each related trust, if any)
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes, or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service, and nothing has occurred since the date of such determination
that would adversely affect such determination (or, in the case of a Plan with
no determination, nothing has occurred that would adversely affect the issuance
of a favorable determination letter or otherwise adversely affect such
qualification); (iii) no ERISA Event has occurred or is reasonably expected to
occur; (iv) there exists no Unfunded Pension Liability with respect to any Plan;
(v) none of the Borrowers, any of their Subsidiaries or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
five calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make contributions to any
Multiemployer Plan; (vi) there are no actions, suits or claims pending against
or involving a Plan (other than routine claims for benefits) or, to the
knowledge of the any Borrower, any of its Subsidiaries or any ERISA Affiliate,
threatened, which would reasonably be expected to be asserted successfully
against any Plan; (vii) each Borrower, each of its Subsidiaries and each ERISA
Affiliate have made all contributions to or under each Plan and Multiemployer
Plan required by law within the applicable time limits prescribed thereby, the
terms of such Plan or Multiemployer Plan, respectively, or by any contract or
agreement requiring contributions to a Plan or Multiemployer Plan; (viii) no
Plan which is subject to Section 412 of the Code or Section 302 of ERISA has
applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA; and (ix) none
of the Borrowers, any of their Subsidiaries or any ERISA Affiliate have ceased
operations at a facility so as to become subject to the provisions of Section
4068(a) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or

57



--------------------------------------------------------------------------------



 



ceased making contributions to any Plan subject to Section 4064(a) of ERISA to
which it made contributions.
     Section 4.11. Ownership of Property.
          (a) Except as would not reasonably be expected to have individually or
in the aggregate, a Material Adverse Effect, each of the Borrowers and each
Restricted Subsidiary has good title to, or valid leasehold interests in, all of
its real and personal property material to the operation of its business,
including all such properties reflected in the most recent audited consolidated
balance sheet of BPL referred to in Section 4.4 or purported to have been
acquired by any Borrower or any Restricted Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens other than Liens permitted under Section 7.1. All leases
that individually or in the aggregate are material to the business or operations
of the Borrowers and their Restricted Subsidiaries are valid and subsisting and
are in full force, except as would not reasonably be expected to have a Material
Adverse Effect.
          (b) Except as would not have a Material Adverse Effect, (i) each of
the Borrowers and each Restricted Subsidiary owns, or is licensed or otherwise
has the right to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business as currently
conducted, and (ii) the use thereof by the Borrowers and their Restricted
Subsidiaries does not infringe in any material respect on the rights of any
other Person.
     Section 4.12. Disclosure. All written information (other than estimates and
information of a general economic nature) concerning the General Partner, the
Borrowers and their Subsidiaries and any transactions contemplated hereby
included in the Executive Summary or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to any Lender or the
Administrative Agent in connection with the transactions contemplated hereby on
or before the date hereof (the “Information”), when taken as a whole, as of the
date such Information was furnished to the Lenders and as of the Closing Date,
did not contain any untrue statement of a material fact as of such date or omit
to state a material fact necessary in order to make the statements therein,
taken as a whole, in light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; it being understood that
such projected financial information, as to future events, are not to be viewed
as facts and are subject to significant uncertainties and contingencies many of
which are beyond the Borrowers’ control, that actual results during the periods
covered by any such projected financial information may differ significantly
from the projected results and that such differences may be material and that
such projected financial information is not a guarantee of financial
performance.
     Section 4.13. OFAC. None of the Borrowers, any Subsidiary of the Borrowers
or any Affiliate of the Borrowers (i) is a Sanctioned Person, (ii) has more than
15% of its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Countries. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

58



--------------------------------------------------------------------------------



 



     Section 4.14. Patriot Act. Neither any Borrower nor any Restricted
Subsidiary is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Borrower nor any Restricted
Subsidiary is in violation of (a) the Trading with the Enemy Act, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Borrowers
(i) is a blocked person described in Section 1 of the Anti-Terrorism Order or
(ii) to the best of its knowledge, engages in any dealings or transactions, or
is otherwise associated, with any such blocked person.
ARTICLE V.
AFFIRMATIVE COVENANTS
          The Borrowers covenant and agree that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 5.1. Financial Statements and Other Information. The Borrowers will
deliver by hand or overnight courier service, mailed by certified or registered
mail or sent by facsimile or by email in accordance with Section 11.1 to the
Administrative Agent (for prompt delivery to each Lender):
          (a) as soon as available and in any event within 120 days after the
end of each Fiscal Year of BPL, a copy of the annual audited report for such
Fiscal Year for BPL and its Subsidiaries, containing a consolidated balance
sheet of BPL and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, partners’ equity and cash flows
(together with all footnotes thereto) of BPL and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year (or, in the case of such balance sheet as of the end of the
previous Fiscal Year), all in reasonable detail and reported on by Deloitte &
Touche LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of BPL
and its Subsidiaries for such Fiscal Year on a consolidated basis in accordance
with GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
          (b) (i) as soon as available and in any event within 60 days after the
end of each Fiscal Quarter of BPL (other than the fourth Fiscal Quarter of each
Fiscal Year), an unaudited consolidated and consolidating balance sheet of BPL
and its Subsidiaries as of the end of such Fiscal Quarter and the related
unaudited consolidated and consolidating statements of income and cash flows of
BPL and its Subsidiaries for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of BPL’s previous
Fiscal Year and (ii) as soon as available and in any event within 60 days after
the end of each Fiscal Quarter of BES, an unaudited consolidated balance sheet
of BES and its Subsidiaries as of the end of such Fiscal Quarter and the related
unaudited consolidated statements of income and cash flows of BES and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of BES’ previous Fiscal Year
including a detailed report of Hedged Eligible Inventory describing the hedging
agreements to which BES or its Subsidiaries are a

59



--------------------------------------------------------------------------------



 



party, including the following information: (a) the type of product, (b) volume,
(c) location, (d) schedule of inventory hedges in place (with counterparties and
maturity dates) and (e) such other detailed information regarding such hedges as
reasonably requested by the Administrative Agent and as well as an Accounts
Receivable aging report for BES and its Subsidiaries.
          (c) concurrently with the delivery of the financial statements
referred to in subsections (a) and (b)(i) of this Section, a Compliance
Certificate signed by the principal executive officer or the principal financial
officer of BPL (i) certifying as to whether there exists a Default or Event of
Default on the date of such certificate and, if a Default or an Event of Default
then exists, specifying the details thereof and the action taken or proposed to
be taken with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, and (iii) stating whether any change in GAAP or the application
thereof has occurred since the later of December 31, 2010 and the date of the
prior Compliance Certificate that affects the Borrowers’ financial statements,
and if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such Compliance Certificate;
          (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Borrower or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all functions of
said Commission, or with any national securities exchange, or distributed by the
Borrowers to their shareholders generally, as the case may be; provided that the
Borrower shall be deemed to have furnished the information specified in this
clause (d) on the date that such information is posted at the Borrower’s website
on the Internet or at such other website as notified to the Lenders:
          (e) together with the annual audited financial statements required
pursuant to subsection (a) above, (i) a certificate of insurance describing the
types and amounts of insurance (property and liability) maintained by BPL and
its Subsidiaries, naming the Administrative Agent on behalf of the Lenders as
additional insured and (ii) a copy of BES’s current Risk Management Policy;
          (f) promptly after Moody’s or S&P has changed any credit rating
relevant for calculating the Applicable Margin or the Applicable Percentage,
notice of such change; and
          (g) promptly following any reasonable request therefore by the
Administrative Agent (on behalf of any Lender), such other information regarding
the results of operations, business affairs and financial condition of any
Borrower or any Restricted Subsidiary as the Administrative Agent (on behalf of
any Lender) may reasonably request.
          Notwithstanding the foregoing, so long as the Borrowers are required
to file periodic reports under Section 13(a) or Section 15(d) of the Exchange
Act, the obligations in paragraphs (a) and (b)(i) of this Section 5.1 shall be
deemed satisfied upon the filing (within the applicable time period set forth
above) of the Borrowers’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, applicable, filed with the SEC.
     Section 5.2. Notices of Material Events. The Borrowers will furnish by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile or by email in accordance with Section 11.1 to the Administrative
Agent (for prompt delivery to each Lender) written notice of the following,
promptly after any Responsible Officer of any Borrower has knowledge thereof:

60



--------------------------------------------------------------------------------



 



          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of any Borrower, affecting any Borrower or any
Restricted Subsidiary as to which an adverse determination is reasonably
probable and which, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which any
Borrower or any Restricted Subsidiary (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect;
          (d) promptly and in any event within 15 days after (i) any Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
any ERISA Event has occurred, a certificate of the chief financial officer of
such Borrower describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the Internal Revenue Service pertaining to such ERISA Event and any
notices received by such Borrower, Subsidiary, or ERISA Affiliate from the PBGC
or any other governmental agency with respect thereto, and (ii) becoming aware
(1) that there has been a material increase in Unfunded Pension Liabilities (not
taking into account Plans with negative Unfunded Pension Liabilities) since the
date the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (2) of the existence of any Withdrawal Liability, or
(3) of the adoption of, or the commencement of contributions to, any Plan
subject to Section 412 of the Code by any Borrower, any of its Subsidiaries or
any ERISA Affiliate, or (4) of the adoption of any amendment to a Plan subject
to Section 412 of the Code which results in a material increase in contribution
obligations of any Borrower, any of its Subsidiaries or any ERISA Affiliate, a
detailed written description thereof from the chief financial officer of the
Borrower;
          (e) the occurrence of any event of default, or the receipt by any
Borrower or any Restricted Subsidiary of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of any
Borrower or any Restricted Subsidiary;
          (f) any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto, and, in the occurrence of an event described in subsection
(d) above, a copy of any notice filed with the PBGC or the Internal Revenue
Service pertaining to such ERISA Event and any notices received by such
Borrower, Subsidiary, or ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrowers will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and maintain in full force and effect
its legal existence and its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except as such would otherwise reasonably expire or be
abandoned or

61



--------------------------------------------------------------------------------



 



permitted to lapse in the ordinary course of business or where the failure to do
so (individually or collectively with all such failures other than maintenance
of any Borrowers’ existence) would not reasonably be expected to have a Material
Adverse Effect; provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.2.
     Section 5.4. Compliance with Laws. The Borrowers will, and will cause each
Restricted Subsidiary to, comply with all Organizational Documents of such
Person and all Requirements of Law applicable to its business and properties,
except where the failure to do so, either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
     Section 5.5. Payment of Obligations. The Borrowers will, and will cause
each Restricted Subsidiary to, pay or discharge at or before maturity, all of
its obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, and such Borrower or Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment would not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrowers will, and will cause each
Restricted Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of BPL in conformity with GAAP.
     Section 5.7. Visitation and Inspection. The Borrowers will, and will cause
each Restricted Subsidiary to, permit any representative of the Administrative
Agent or any Lender to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers, all at such reasonable
times and as often as the Administrative Agent or any Lender may reasonably
request after reasonable prior notice to the Borrowers; provided that, so long
as no Event of Default has occurred and is continuing, the Borrowers shall only
be required to pay the reasonable fees and expenses of any such representative
with respect to one such visit per year.
     Section 5.8. Maintenance of Properties; Insurance. The Borrowers will, and
will cause each Restricted Subsidiary to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted except where a failure to do so, individually or
in the aggregate would not reasonably be expected to result in a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies, which are not Affiliates of the Borrower, insurance with respect to
its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies of established reputation engaged in the same or similar businesses
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other business. Such insurance may
include self-insurance or be subject to co-insurance, deductibility or similar
clauses which, in effect, result in self-insurance of certain losses, provided
that such self-insurance is in accord with the approved practices of business
enterprises of established reputation similarly situated and adequate insurance
reserves are maintained in connection with such self-insurance, and,
notwithstanding the foregoing provisions of this Section the Company or any
Subsidiary may effect workers’ compensation or similar insurance in respect of
operations in any state or other jurisdiction any

62



--------------------------------------------------------------------------------



 



through an insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws.
     Section 5.9. Use of Proceeds and Letters of Credit. The Borrowers will use
the proceeds of all Loans to finance working capital needs, acquisitions and
capital expenditures, to make distributions and for other general corporate
purposes of the Borrowers and their Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that would
violate any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulation T, Regulation U or Regulation X. All Letters of
Credit will be used for general corporate purposes.
     Section 5.10. Unrestricted Subsidiaries.
          (a) Each of the Subsidiaries listed on Exhibit B-2 is designated as an
Unrestricted Subsidiary as of the Closing Date. BPL may at any time designate
any Restricted Subsidiary as an “Unrestricted Subsidiary” or an Unrestricted
Subsidiary as a “Restricted Subsidiary” by written notice to the Administrative
Agent so long as immediately before and after such designation no Default or
Event of Default shall have occurred and be continuing or result therefrom.
Notwithstanding anything else herein to the contrary, any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary may not be
subsequently re-designated as an Unrestricted Subsidiary. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Liens of such Subsidiary existing
at such time. No Unrestricted Subsidiary shall be subject to or included within
the scope of any provision herein or in any other Loan Document, including
without limitation any representation, warranty, covenant or Event of Default
herein or in any other Loan Document, except as set forth in this Section.
          (b) No Restricted Subsidiary shall guarantee or otherwise become
liable in respect of any Indebtedness of, grant any Lien on any of its property
(other than Equity Interests of an Unrestricted Subsidiary owned by such
Restricted Subsidiary) to secure any Indebtedness of or other obligation of, or
provide any other form of credit support to, any Unrestricted Subsidiary, other
than Guarantees for the benefit of Unrestricted Subsidiaries not to exceed
$25,000,000 at any one time outstanding.
          (c) Notwithstanding the foregoing, the General Partner shall remain a
Restricted Subsidiary at all times, and so long as BES is a Borrower, each of
BES or its Subsidiaries shall be a Restricted Subsidiary.
ARTICLE VI.
FINANCIAL COVENANTS
          The Borrowers covenant and agree that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 6.1. Leverage Ratio. The Borrowers will not permit the Leverage
Ratio as of the last day of any Fiscal Quarter to exceed 5.00 to 1.00 (the
“Required Threshold”), provided, however, that to the extent that the Borrower
or any of its Restricted Subsidiaries (i) consummates (A) during any Fiscal
Quarter, an individual Acquisition for which the aggregate consideration is
$50,000,000 or more or (B) in any twelve-month period, one or more Acquisitions
for which the aggregate consideration is $100,000,000 or more and (ii) notifies
the Administrative Agent that the Borrower elects to increase the Required
Threshold as a result

63



--------------------------------------------------------------------------------



 



thereof, which notice may be given by the Borrowers at any time, then the
Required Threshold for such Fiscal Quarter in which such individual Acquisition
described in clause (A) occurred or in which the aggregate consideration for
such Acquisitions described in clause (B) equaled or exceeded $100,000,000 and
in either case the immediately two following Fiscal Quarters shall be increased
to 5.50:1.00.
ARTICLE VII.
NEGATIVE COVENANTS
          The Borrowers covenant and agree that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
     Section 7.1. Liens. The Borrowers will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
securing Indebtedness on any of their assets or property now owned or hereafter
acquired except:
          (a) Liens securing the Obligations (which Liens may, if required as a
condition to the granting or acceptance thereof, also secure, on a pari passu
basis, any Hedging Obligations with Lenders or their Affiliates);
          (b) purchase money Liens upon or in any assets acquired, constructed
or improved by any Borrower or any Restricted Subsidiary to secure the purchase
price or the cost of construction or improvement of such assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such assets (including Liens securing any Capital
Lease Obligations); provided that (i) such Lien attaches to such asset
concurrently or within 270 days after the acquisition or the completion of the
construction, repair, renovation, replacement or improvement (as applicable)
thereof; (ii) any such Lien does not extend to any other asset; and (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
          (c) Liens on Equity Interests of Unrestricted Subsidiaries or joint
ventures securing Indebtedness of such Unrestricted Subsidiary or joint venture;
          (d) Liens on cash and cash equivalents under or with respect to
accounts with brokers or counterparties with respect to Hedging Transactions
consisting of cash, commodities or futures contracts, options, securities,
instruments and other like assets securing only Hedging Transactions;
          (e) Liens not otherwise permitted herein that secure Indebtedness in
an aggregate principal amount not to exceed at any time outstanding 15% of
Consolidated Net Tangible Assets;
provided, that so long as BES is a Borrower, neither BES nor any of its
Subsidiaries may create, incur, assume or suffer to exist any Lien on any of
their assets or property now owned or hereafter acquired, other than
(i) Permitted Encumbrances, (ii) Liens permitted pursuant to clause (a) above,
(iii) purchase money Liens securing Indebtedness for equipment acquired in the
ordinary course of business not to exceed $1,000,000 in an aggregate principal
amount at any one time outstanding; provided that such Liens do not encumber any
property other than the property financed by such Indebtedness; and (iv) other
Liens that secure Indebtedness or other obligations in an aggregate amount not
to exceed $10,000,000.

64



--------------------------------------------------------------------------------



 



     Section 7.2. Fundamental Changes.
          (a) The Borrowers will not merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided that
if at the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing any Person may merge or
consolidate with or into a Borrower in a transaction in which the surviving
Person is (A) a Borrower or (B) another Person organized or existing under the
laws of the United States of America, any State thereof or the District of
Columbia and such Person expressly assumes all the obligations of such Borrower
under the Loan Documents, pursuant to an assumption agreement reasonably
acceptable to the Administrative Agent, in which event such Person will succeed
to, and be substituted for, such Borrower. Notwithstanding the foregoing, and
without limiting the Borrowers ability to enter into a transaction in accordance
with the proviso above, the foregoing shall not apply to BES if it shall cease
to be a Borrower hereunder prior to or substantially contemporaneously with any
such transaction.
          (b) The Borrowers and the Restricted Subsidiaries, taken as a whole,
will not engage to any material extent in any business other than (i) businesses
of the type conducted by the Borrowers and their Restricted Subsidiaries on the
date hereof and businesses reasonably related, complementary or ancillary
thereto or (ii) other businesses generating “qualifying income” under the Code
(for the avoidance of doubt no business shall be considered to be not reasonably
related, complementary or ancillary to the current business of the Borrowers
solely by virtue of being conducted in a jurisdiction other than the United
States of America or Canada).
     Section 7.3. Restricted Payments. BPL will not make any Restricted Payment,
if an Event of Default pursuant to Section 8.1(a), (b), (d) (with respect to
Article VI), (e), (h), (i) or (j) has occurred and is continuing or would result
therefrom.
     Section 7.4. Transactions with Affiliates. The Borrowers will not, and will
not permit any of their Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of their Affiliates, except (a) transactions, or a series of transactions, taken
as a whole, that are at prices and on terms and conditions not less favorable to
such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the General Partner, any Borrower and any Restricted Subsidiary not
involving any other Affiliates, (c) any Restricted Payment permitted by
Section 7.3, (d) investments in Unrestricted Subsidiaries (including Guarantees
permitted by Section 5.10(b)) or joint ventures, (e) transactions contemplated
by the Buckeye Partnership Agreement, (f) the payment of reasonable fees to
members of the board of directors (or similar governing body) of the General
Partner, any Borrower or any Restricted Subsidiary who are not employees of the
General Partner, any such Borrower or any such Restricted Subsidiary, (g)
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the General Partner, the
Borrower or its Restricted Subsidiaries in the ordinary course of business,
(h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the board of directors (or
similar governing body) of the General Partner, any Borrower or any Restricted
Subsidiary and (i) transactions that, in the aggregate, involve consideration of
less than

65



--------------------------------------------------------------------------------



 



$10,000,000 and are not otherwise material to the business of BPL and the
Restricted Subsidiaries, taken as a whole.
     Section 7.5. Restrictive Agreements. The Borrowers will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to its Equity Interests, to make or repay loans
or advances to any Borrower or any other Restricted Subsidiary thereof or to
transfer any of its property or assets to any Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 7.5 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, so long as such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder and (iv) the foregoing shall not apply to any other
agreement if BPL reasonably concludes that the entering into such agreement
could not reasonably be expected to result in the failure of the Borrowers to
comply with Section 6.1, for purposes of this clause (iv), there being excluded
from Consolidated Net Income the net income of any Subsidiary of BPL to the
extent that the declaration or payment of dividends or distributions with
respect to its Equity Interests, or its ability to make or repay loans or
advances to BPL or any Subsidiary thereof or to transfer any of its property or
assets to BPL or any Subsidiary thereof is at the time prohibited by the
operation of such agreement.
     Section 7.6. Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as permitted or required by GAAP, or change the
fiscal year of BPL or of any of its Restricted Subsidiaries, except to change
the fiscal year of a Restricted Subsidiary to conform its fiscal year to that of
BPL.
     Section 7.7. Government Regulation. The Borrowers will not, and will not
permit any Restricted Subsidiary to, (a) be or become subject at any time to any
law, regulation, or list of any Government Authority of the United States
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrowers or from otherwise conducting
business with the Borrowers, or (b) fail to provide documentary and other
evidence of the identity of the Borrowers as may be requested by the Lenders or
the Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Borrowers or to comply with any applicable
law or regulation, including, without limitation, Section 326 of the Patriot Act
at 31 U.S.C. Section 5318.
ARTICLE VIII.
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
          (a) the Borrowers shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement, when and as the
same shall become

66



--------------------------------------------------------------------------------



 



due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or
          (b) the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under subsection (a) of
this Section) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Restricted Subsidiary in or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or
          (d) the Borrowers shall fail to observe or perform any covenant or
agreement contained in Section 5.2(a), or 5.3 (with respect to any Borrower’s
legal existence) or Article VI or VII; or
          (e) any Borrower shall fail to observe or perform any covenant
contained in Section 5.1(a), (b) or (c), and such failure shall remain
unremedied for five (5) days; or
          (f) any Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) (d) and (e) of this Section) or any other Loan Document,
and such failure shall remain unremedied for 30 days after the earlier of
(i) any officer of any Borrower becomes aware of such failure, or (ii) notice
thereof shall have been given to any Borrower by the Administrative Agent or any
Lender; or
          (g) any Borrower or any Material Subsidiary (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate of the maturity of such Indebtedness; or any
such Material Indebtedness shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption or by customary mandatory prepayment provisions for
asset sales, receipt of insurance or condemnation proceeds, or the raising of
debt or equity), purchased or defeased, or any offer to prepay, redeem (other
than by a regularly scheduled required prepayment or redemption or by customary
mandatory prepayment provisions for asset sales, receipt of insurance or
condemnation proceeds, or the raising of debt or equity), purchase or defease
such Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
          (h) any Borrower or any Material Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of

67



--------------------------------------------------------------------------------



 



this subsection, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for any Borrower or any
such Material Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for any Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
          (j) any Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts generally as they become due; or
          (k) (i) an ERISA Event shall have occurred that, when taken together
with other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; (ii) there is or arises an aggregate
Unfunded Pension Liability (determined by totaling the Unfunded Pension
Liability of all Plans with a positive Unfunded Pension Liability), that would
reasonably be expected to result in a Material Adverse Effect; or (iii) there is
or arises any Withdrawal Liability, in an aggregate amount, that would
reasonably be expected to result in a Material Adverse Effect; or
          (l) any judgment or order for the payment of money in excess of
$75,000,000 in the aggregate shall be rendered against any Borrower or any
Material Subsidiary, and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of 30 consecutive days during which either a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect or such judgment or order shall not be satisfied in full; or
          (m) any non-monetary judgment or order shall be rendered against any
Borrower or any Material Subsidiary that would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which either a discharge or stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) the Guarantee of BPL set forth in Article X shall for any reason
other than pursuant to Section 2.7(c)cease to be valid and binding on, or
enforceable against, BPL, or BPL shall so state in writing, or BPL shall seek to
terminate its obligation under such Guarantee;
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrowers, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same

68



--------------------------------------------------------------------------------



 



shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) with respect to any
Borrower shall occur, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon,
and all fees, and all other Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.
ARTICLE IX.
THE ADMINISTRATIVE AGENT
          Section 9.1. Appointment of Administrative Agent.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
or the Related Party and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
          (b) Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the relevant Issuing Bank with
respect thereto; provided, that each Issuing Bank shall have all the benefits
and immunities (i) provided to the Administrative Agent in this Article with
respect to any acts taken or omissions suffered by the relevant Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article included the relevant Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
each Issuing Bank.
     Section 9.2. Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Subsidiaries that is communicated to or

69



--------------------------------------------------------------------------------



 



obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.2) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall not be deemed to have knowledge
of any Default or Event of Default unless and until written notice thereof
(which notice shall include an express reference to such event being a “Default”
or “Event of Default” hereunder) is given to the Administrative Agent by any
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrowers) concerning
all matters pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.
     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected

70



--------------------------------------------------------------------------------



 



by it and shall not be liable for any action taken or not taken by it in
accordance with the advice of such counsel, accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with any Borrower or any
Subsidiary or Affiliate of any Borrower as if it were not the Administrative
Agent hereunder.
          Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Borrowers provided that no Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent after consultation with the Borrower,
which shall be a commercial bank organized under the laws of the United States
or any state thereof or a bank which maintains an office in the United States,
having a combined capital and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
          Section 9.8. .Withholding Tax.
     (a) To the extent required by any applicable law, the Administrative Agent
may withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been

71



--------------------------------------------------------------------------------



 



reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
     (b) Without duplication of any indemnity provided under subsection (a) of
this Section, each Lender shall also indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.
          Section 9.9. Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other similar judicial proceeding relative to any Borrower, the Administrative
Agent (irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
          (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, Issuing Banks and the Administrative Agent and its agents and counsel
and all other amounts due the Lenders, Issuing Banks and the Administrative
Agent under Section 11.3) allowed in such judicial proceeding; and
          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
          (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
11.3.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any Issuing Bank any plan of

72



--------------------------------------------------------------------------------



 



reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
          Section 9.10. Authorization to Execute other Loan Documents. Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.
          Section 9.11. Documentation Agent; Syndication Agent. Each Lender
hereby designates JP Morgan Chase Bank, N.A. and BNP Paribas as Co-Documentation
Agents and agrees that the Co-Documentation Agents shall have no duties or
obligations under any Loan Documents to any Lender or any Borrower. Each Lender
hereby designates Wells Fargo Bank, N.A. as Syndication Agent and agrees that
the Syndication Agent shall have no duties or obligations under any Loan
Documents to any Lender or any Borrower.
ARTICLE X. GUARANTY
     Section 10.1. Guaranty Obligations. BPL hereby irrevocably and
unconditionally, guarantees the full and prompt payment when due, whether at
stated maturity, by acceleration or otherwise, and performance of all
Obligations owing by BES to the Administrative Agent, the Swingline Lender, the
Issuing Banks and the Lenders, or any of them, under this Agreement and the
other Loan Documents, including all renewals, extensions, modifications and
refinancings thereof, now or hereafter owing, whether for principal, interest,
premiums, fees, expenses or otherwise (collectively, the “BES Guaranteed
Obligations”). Any and all payments by BPL hereunder shall be made free and
clear of and without deduction for any set-off, counterclaim, or withholding so
that, in each case, the Administrative Agent, the Swingline Lender, the Issuing
Banks and the Lenders will receive, after giving effect to any Taxes, the full
amount that it would otherwise be entitled to receive with respect to the BES
Guaranteed Obligations. BPL acknowledges and agrees that this is a continuing
guaranty of payment when due and performance, and not of collection, and that
this guaranty may be enforced up to the full amount of the BES Guaranteed
Obligations without proceeding against BES, against any security for the
Obligations or under any other guaranty covering any portion of the Obligations.
     Section 10.2. Guaranty Absolute.
          (a) BPL guarantees that the BES Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Documents. The liability of
BPL under its guaranty in this Article X shall be absolute and unconditional in
accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation, the following (whether or not BPL consents thereto or has
notice thereof):
          (i) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, the Obligations of the primary obligor under
this Agreement, any other Loan Document or any other agreement, document or
instrument to which such primary obligor is or may become a party;
          (ii) the absence of any action to enforce this Agreement (including
this Article X) or any other Loan Document or the waiver or consent by any
guaranteed party with respect to any of the provisions thereof;

73



--------------------------------------------------------------------------------



 



          (iii) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by any Lender in respect thereof (including the release of any such
security);
          (iv) the insolvency of the primary obligor; or
          (v) any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
          (b) BPL shall be regarded, and shall be in the same position, as
principal debtor with respect to the BES Guaranteed Obligations.
          Section 10.3. Waivers.
          (a) BPL expressly waives all rights it may now or in the future have
under any statute, at common law, at law or in equity or otherwise, to compel
the Administrative Agent, the Swingline Lender, any Issuing Bank or any Lender
to marshal assets or to proceed in respect of the Obligations against BES or any
other Person before proceeding against, or as a condition to proceeding against,
BPL. BPL further expressly waives and agrees, to the fullest extent permitted by
applicable law, not to assert or take advantage of any defense based upon the
failure of the Administrative Agent, the Swingline Lender, any Issuing Bank or
any Lender to commence an action in respect of the Obligations against BES or
any other Person. BPL agrees that any notice or directive given at any time to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender
which is inconsistent with the waivers in this paragraph shall be null and void
and may be ignored by the Administrative Agent, such Issuing Bank, the Swingline
Lender or such Lender, and may not be pleaded or introduced as evidence in any
litigation relating to the Obligations of BPL unless the Required Lenders have
specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Loan Documents and, but for the
provisions of this Section 10.3 and such waivers, the Lenders would decline to
make the Loans.
          (b) BPL waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Obligations, acceptance of security, release of security,
composition or agreement arrived at as to the amount of, or the terms of, the
Obligations, notice of adverse change in BES’s financial condition or any other
fact which might materially increase the risk to BPL) with respect to any of the
Obligations or all other demands whatsoever, except to the extent specifically
set forth herein or in the other Loan Documents. To the extent permitted by
applicable law, BPL waives the benefit of all provisions of law which are in
conflict with the terms of this Agreement. BPL represents, warrants and agrees
that its Obligations are not and shall not be subject to any counterclaims,
offsets or defenses of any kind against the Administrative Agent, any Issuing
Bank, they Swingline Lender or any Lender, or BES now existing or which may
arise in the future.
     Section 10.4. Subordination of Subrogation. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, BPL hereby expressly
and irrevocably subordinates to payment of the Obligations of BES any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations of BES are
indefeasibly paid in full in cash and the Commitments have been terminated. BPL
acknowledges and agrees that this subordination is intended to benefit the

74



--------------------------------------------------------------------------------



 



     Lenders and shall not limit or otherwise affect BPL’s liability hereunder
or the enforceability of this Article X, and that the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Article X.
     Section 10.5. Reinstatement. This guaranty will continue to be effective or
be reinstated, as the case may be, if at any time any payment of any BES
Guaranteed Obligation is rescinded or must otherwise be returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, all as though such payment had not
been made.
ARTICLE XI.
MISCELLANEOUS
          Section 11.1. Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy or other electronic transmission, including e-mail, as follows:

     
          To the Borrowers:
  Buckeye Partners, L.P.
Buckeye Energy Services LLC
1 Greenway Plaza,
Suite 600
Houston, TX 77046
Attention: Assistant Treasurer
Telecopy Number: 832.615.8602
Email: mhugetz@buckeye.com
 
   
          With a copy to:
   
 
   
 
  Buckeye Partners, L.P.
Buckeye Energy Services LLC
1 Greenway Plaza,
Suite 600
Houston, TX 77046
Attention: General Counsel
Email: wschmidt@buckeye.com
 
   
 
  and

75



--------------------------------------------------------------------------------



 



     
 
  Pamela Kellet
LATHAM & WATKINS LLP
811 Main Street
Suite 3700
Houston, TX 77002
Direct Dial: +1.713.546.7470
Fax: +1.713.546.5401
Email: pamela.kellet@lw.com
http://www.lw.com
 
   
          To the Administrative Agent:
  SunTrust Bank
303 Peachtree Street, N.E., 4th Floor
Atlanta, Georgia 30308
Attention: Carmen Malizia
Telecopy Number: (404) 827-6270
Email: Carmen.malizia@suntrust.com
 
   
          With a copy to:
  SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 221-2001
Email: agency.services@suntrust.com
 
   
 
  and
 
   
 
  King & Spalding LLP
1180 Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: Carolyn Z. Alford
Telecopy Number: (404) 572-5100
Email: czalford@kslaw.com
 
   
          To SunTrust Bank as an
          Issuing Bank:
  SunTrust Bank
25 Park Place, N.E. / Mail Code 3706 / 16th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Telecopy Number: (404) 214-8584
Email: International.Operations@suntrust.com
 
   
          To the Swingline Lender:
  SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz

76



--------------------------------------------------------------------------------



 



     
 
  Telecopy Number: (404) 221-2001
Email: agency.services@suntrust.com  
          To any other Lender:
  the address set forth in the Administrative Questionnaire
or the Assignment and Acceptance executed by such
Lender

          Any party hereto may change its address, telecopy number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. All such notices and other communications shall be
effective upon actual receipt by the relevant Person or, if delivered by
overnight courier service, upon the first Business Day after the date deposited
with such courier service for overnight (next-day) delivery or, if sent by
telecopy, upon transmittal in legible form by facsimile machine, or if delivered
by electronic mail or other telecommunications device, when received at an
e-mail address provided in clause (a), or, if mailed, upon the third Business
Day after the date deposited into the mail or, if delivered by hand, upon
delivery; provided, that notices delivered to the Administrative Agent, any
Issuing Bank or the Swingline Lender shall not be effective until actually
received by such Person at its address specified in this Section. All notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described above of notification that such notice or communication is
available and identifying the website address therefor.
          (b) Any agreement of the Administrative Agent, any Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrowers. The Administrative Agent,
each Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrowers to give such
notice and the Administrative Agent, the Issuing Banks and the Lenders shall not
have any liability to the Borrowers or other Person on account of any action
taken or not taken by the Administrative Agent, any Issuing Bank or any Lender
in reliance upon such telephonic or facsimile notice. The obligation of the
Borrowers to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
any Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, any Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, such Issuing Bank and such Lender to be contained
in any such telephonic or facsimile notice.
          Section 11.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrowers and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies provided by law. No
waiver of any provision of this Agreement or of any other Loan Document or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of

77



--------------------------------------------------------------------------------



 



whether the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or of
the other Loan Documents (other than the Fee Letter), nor consent to any
departure by the Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrowers and the Required Lenders,
or the Borrowers and the Administrative Agent with the consent of the Required
Lenders, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, in addition to the consent of the Required Lenders, no amendment, waiver
or consent shall:
          (i) increase the Commitment of any Lender without the written consent
of such Lender;
          (ii) increase the BES Sublimit without the written consent of each
Lender affected thereby;
          (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby (it being understood
that a waiver of default interest shall not constitute a reduction of the
interest rate);
          (iv) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby;
          (v) change Section 2.20(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;
          (vi) change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; or
          (vii) release BPL from its Guarantee under Article X, or limit the
liability of BPL thereunder without the written consent of each Lender; provided
that this clause (vii) shall not prohibit any amendment intended to reflect the
release of such Guarantee pursuant to Section 2.7(c);
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or any Issuing Bank without the prior written
consent of such Person.
          (c) Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased, the Revolving Commitment Termination Date may not be extended and,
except as otherwise set forth herein, amounts payable to such Lender hereunder
may not be permanently reduced, in each case without the consent of such Lender
(other than reductions in fees and interest in which such reduction does not
disproportionately affect such Lender).

78



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything to the contrary herein, this Agreement
may be amended (or amended and restated) without the consent of any Lender (but
with the consent of the Borrowers and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.17, 2.18, 2.19 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.
          (e) Notwithstanding anything to the contrary herein, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, and the Borrowers (i) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Credit Exposure and any Incremental
Commitments and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) to change, modify or alter Section 2.20(b) or (c)
or any other provision hereof relating to pro rata sharing of payments among the
Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in subsection (d), (e)(i) or (f) of this
Section.
          Section 11.3. Expenses; Indemnification.
          (a) The Borrowers shall pay (i) all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent and its Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
and documented out-of-pocket fees, charges and disbursements of outside counsel)
incurred by the Administrative Agent, any Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the

79



--------------------------------------------------------------------------------



 



proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of their
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are Taxes or are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (ii) a
claim brought by any Borrower against an Indemnitee for material breach in bad
faith of such Indemnitee’s obligations under any of the Loan Documents, or
(iii) disputes arising solely between Indemnitees and not (x) involving any
action or inaction by any Borrower or any of their subsidiaries or (y) relating
to any action of such Indemnitee in its capacity as Administrative Agent or Lead
Arranger. No Borrower shall, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is a party and indemnity has been sought
hereunder by such Indemnitee, unless such settlement includes an unconditional
release of such Indemnitee from all liability on claims that are the subject
matter of such indemnity and does not include any admission of liability. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak, Intralinks or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid to the Administrative Agent, any Issuing Bank or the Swingline Lender
under subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to
the Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s pro rata share (in accordance with its respective
Revolving Commitment (or Revolving Credit Exposure, as applicable) determined as
of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, any Issuing Bank or
the Swingline Lender in its capacity as such.
          (d) To the extent permitted by applicable law, neither the Borrowers
nor any Indemnitee shall assert, and each hereby waives, any claim, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (including any loss of profits, business or anticipated savings),as
opposed to actual or direct damages, arising out of, in connection with or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof, provided, however, that the
foregoing waiver shall not limit the indemnification obligations of the
Borrowers.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.

80



--------------------------------------------------------------------------------



 



          Section 11.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (other than to the extent permitted by
Section 7.2) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
               (b) Any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, Loans and other Revolving Credit Exposure
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
          (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
          (A) the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default pursuant
to Section

81



--------------------------------------------------------------------------------



 



8.1(a), (b), (h), (i) or (j) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrowers shall be deemed to have consented to
any assignment unless they shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrowers;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required all assignments, other than
assignments to another Lender with a Commitment that is not a Defaulting Lender;
and
     (C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
          (iv) Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent on or prior to the effective date of such
assignment, (A) a duly executed Assignment and Acceptance, (B) a processing and
recordation fee of $3,500, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under
Section 2.19(e) and (f).
          (v) No Assignment to any Borrower. No such assignment shall be made to
any Borrower or any of the Borrowers’ Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection

82



--------------------------------------------------------------------------------



 



by such Lender at any reasonable time and from time to time upon reasonable
prior notice; information contained in the Register shall also be available for
inspection by the Borrowers at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrowers’ agent solely for tax purposes
and solely with respect to the actions described in this Section, and the
Borrowers hereby agree that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrowers, the Administrative Agent, the Swingline Lender or the Issuing
Banks, sell participations to any Person (other than a natural person, any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Banks, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.20(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 11.2(b) or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; or (vi) release BPL, or limit the
liability of BPL, under Article X. Subject to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18, and 2.19 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to Section 2.19(e) and
Section 2.23 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.20 as though it were a Lender.
          Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person

83



--------------------------------------------------------------------------------



 



whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 2.17 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant shall not be entitled to the
benefits of Section 2.19 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.19(e) and (f) as though it were a Lender.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          Section 11.5. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law of the State of New York (without
giving effect to the conflict of law principles thereof except for Sections
5-1401 and 5-1402 of the New York General Obligations Law).
          (b) Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or such New York
state court or, to the extent permitted by applicable law, such appellate court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrowers or their properties in the courts of any jurisdiction.
          (c) The Borrowers irrevocably and unconditionally waive any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any

84



--------------------------------------------------------------------------------



 



other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by law.
     Section 11.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 11.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and each Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrowers, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrowers at any time held or other obligations at any time owing by such
Lender and such Issuing Bank to or for the credit or the account of the
Borrowers against any and all Obligations held by such Lender or such Issuing
Bank, as the case may be, irrespective of whether such Lender or such Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured. Each Lender and each Issuing Bank agrees promptly to notify the
Administrative Agent and the Borrowers after any such set-off and any
application made by such Lender or such Issuing Bank, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. Each Lender and each Issuing Bank agrees to apply
all amounts collected from any such set-off to the Obligations before applying
such amounts to any other Indebtedness or other obligations owed by the
Borrowers and any of their Subsidiaries to such Lender or such Issuing Bank.
     Section 11.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent and its Affiliates constitute the entire
agreement among the parties hereto and thereto and their affiliates regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.
     Section 11.9. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this

85



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.17, 2.18, 2.19, and 11.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
     Section 11.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 11.11. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of any
information relating to the Borrowers or any of their Subsidiaries or any of
their respective businesses provided to it by the Borrowers or any of their
Subsidiaries, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers or any of their Subsidiaries, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, any such Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and be instructed to keep such information
confidential), (ii) to the extent required by applicable law, compulsory legal
process or regulation or as requested or required by any governmental or
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners) (iii) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, any Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrowers or any of their Subsidiaries that the
Administrative Agent, Lender or Related Party reasonably believes not to be in
violation of confidentiality limitations, (iv) in connection with the exercise
of any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (v) subject to execution by such
Person of an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or other transaction under which payments are to be made
by reference to the Borrowers and their obligations, this Agreement or payments
hereunder, (vi) to any rating agency, (vii) to the CUSIP Service Bureau or any
similar organization, or (viii) with the consent of the Borrowers. Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information. In the event of any

86



--------------------------------------------------------------------------------



 



conflict between the terms of this Section and those of any other Contractual
Obligation entered into with any Borrower (whether or not a Loan Document), the
terms of this Section shall govern.
     Section 11.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.
     Section 11.13. Waiver of Effect of Corporate Seal. Each Borrower represents
and warrants it is not required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to its Organizational Documents or any
Requirement of Law, agrees that this Agreement is delivered by such Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.
     Section 11.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.
     Section 11.15. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees and acknowledges its
Affiliates’ understanding that (i) (A) the services regarding this Agreement
provided by the Administrative Agent and/or the Lenders are arm’s-length
commercial transactions between each Borrower and their respective Affiliates,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, (B) each of the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and
(C) each Borrower is capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Administrative
Agent and the Lenders is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Borrower or any
of their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to any Borrower or any of
their Affiliates with respect to the transaction contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers and their respective Affiliates, and each of
the Administrative Agent and the Lenders has no obligation to disclose any of
such interests to any Borrower or any of their respective Affiliates. To the
fullest extent permitted by law, each of

87



--------------------------------------------------------------------------------



 



the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
     Section 11.16. Location of Closing. Each Lender and each Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. The
Borrowers acknowledge and agree that they have delivered, with the intent to be
bound, their executed counterparts of this Agreement and each other Loan
Document, together with all other documents, instruments, opinions, certificates
and other items required under Section 3.1, to the Administrative Agent, c/o
King & Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. All
parties agree that the closing of the transactions contemplated by this
Agreement has occurred in New York.
(remainder of page left intentionally blank)

88



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BUCKEYE PARTNERS, L.P.
By General Partner, its sole general partner
      By   /s/ Keith E. St.Clair       Name:   Keith E. St.Clair        Title:  
Senior Vice President and
Chief Financial Officer        BUCKEYE ENERGY SERVICES LLC
      By   /s/ Keith E. St.Clair        Name:   Keith E. St.Clair       
Title:   Senior Vice President and
Chief Financial Officer     

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK
as the Administrative Agent, as an Issuing Bank, as
the Swingline Lender and as a Lender
      By   /s/ Carmen J. Malizia        Name:   Carmen J. Malizia       
Title:   Vice President     

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
as the Syndication Agent and as a Lender
      By   /s/ Mark Oberreuter        Name:   Mark Oberreuter        Title:  
Vice President     

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as a Co-Documentation Agent and as a Lender
      By   /s/ Thomas Okamoto        Name:   Thomas Okamoto        Title:  
Authorized Officer     

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
as a Co-Documentation Agent and as a Lender
      By   /s/ Richard Hawthorne        Name:   Richard Hawthorne       
Title:   Director              By   /s/ Joun Carlos Sandoval         Name:  
Joun Carlos Sandoval         Title:   Director     

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as a Lender
      By   /s/ Andrew Oram        Name:   Andrew Oram        Title:   Managing
Director     

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
as a Lender
      By   /s/ Diane Rolfe        Name:   Diane Rolfe        Title:   Director 
   

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
as a Lender
      By   /s/ Vasantha Gunaratna       Name:   Vasantha Gunaratna      
Title:   Vice President    

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
as a Lender
      By   /s/ Phillipe Sandmeier       Name:   Phillipe Sandmeier      
Title:   Managing Director    

                  By   /s/ Ross Levitsky       Name:   Ross Levitsky      
Title:   Managing Director    

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
as a Lender
      By   /s/ Jason S. York       Name:   Jason S. York       Title:  
Authorized Signatory    

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
as a Lender
      By   /s/ Irja R. Otsa       Name:   Irja R. Otsa       Title:   Associate
Director    

            By   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director    

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
as a Lender
      By   /s/ Sherrese Clark       Name:   Sherrese Clark       Title:  
Authorized Signatory    

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION
as a Lender
      By   /s/ Masakazu Hasegawa       Name:   Masakazu Hasegawa       Title:  
General Manager    

SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENT AMOUNTS

          Revolving Lender   Commitment Amount
SunTrust Bank
  $125,000,000
Wells Fargo Bank, N.A.
  $125,000,000
JPMorgan Chase Bank, N.A.
  $125,000,000
BNP Paribas
  $125,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $100,000,000
Barclays Bank PLC
  $100,000,000
Citibank, N.A.
  $100,000,000
Deutsche Bank AG New York Branch
  $100,000,000
Royal Bank of Canada
  $100,000,000
UBS Loan Finance LLC
  $100,000,000
Morgan Stanley Bank, N.A.
  $75,000,000
Sumitomo Mitsui Banking Corporation
  $75,000,000
 
   
Total:
  $1,250,000,000

 



--------------------------------------------------------------------------------



 



     
SCHEDULE 2.21
EXISTING LETTERS OF CREDIT

                              Issuer   Beneficiary   Purpose   Amount $    
Counterparty   Issue Date   Expiration Date
SunTrust Bank
  National Union Fire Insurance Co.   Insurance   $ 925,707.00     Buckeye Pipe
Line Company L.P.   1/17/2002   1/16/2012
SunTrust Bank
  Railroad Commission of Texas   Texas Operations   $ 25,000.00     Buckeye Pipe
Line Company L.P.   1/14/2005   6/1/2012
SunTrust Bank
  The Port Authority of New York and New Jersey   Right of Way   $ 255,000.00  
  Buckeye Pipe Line Company L.P.   8/17/2005   8/17/2012
SunTrust Bank
  Railroad Commission of Texas   Texas Operations   $ 25,000.00     Buckeye Pipe
Line Company L.P.   12/12/2007   5/1/2012
SunTrust Bank
  Will county Department of Highways   Right of Way   $ 15,000.00     Buckeye
Partners LP   2/4/2011   2/4/2012
SunTrust Bank
  Zurich American Insurance Company   Insurance   $ 100,000.00     Buckeye
Partners LP   3/4/2011   3/4/2012
SunTrust Bank
  Will County Department of Highways   Right of Way   $ 15,000.00     Buckeye
Pipe Line Company L.P.   10/16/2006   9/15/2012
 
  TOTAL       $ 1,360,707.00              

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.5
RESTRICTIVE AGREEMENTS
None

 